CONFORMED COPY

--------------------------------------------------------------------------------

 

SEVENTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of October 6, 1998,

 

as Amended and Restated as of February 12, 2004,

 

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

THE BANK OF NOVA SCOTIA,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

BANK ONE, NA

and

WACHOVIA BANK N.A.

as Documentation Agents,

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

SECTION 1.1.

  

Defined Terms

   1

SECTION 1.2.

  

Classification of Loans and Borrowings

   29

SECTION 1.3.

  

Terms Generally

   29

SECTION 1.4.

  

Accounting Terms; GAAP

   30

SECTION 1.5.

  

Exchange Rates

   30

SECTION 1.6.

  

Currency Conversion

   31

SECTION 1.7.

  

Canadian Borrowing Provisions

   31

ARTICLE II The Credits

   31

SECTION 2.1.

  

Commitments and Conversions

   31

SECTION 2.2.

  

Loans and Borrowings

   32

SECTION 2.3.

  

Requests For Borrowings

   33

SECTION 2.4.

  

Swingline Loans

   33

SECTION 2.5.

  

Letters of Credit

   34

SECTION 2.6.

  

Funding of Borrowings

   40

SECTION 2.7.

  

Interest Elections

   40

SECTION 2.8.

  

Termination and Reduction of Commitments

   41

SECTION 2.9.

  

Evidence of Debt

   42

SECTION 2.10.

  

Repayment of Loans

   43

SECTION 2.11.

  

Prepayment of Loans

   44

SECTION 2.12.

  

Certain Payment Application Matters

   46

SECTION 2.13.

  

Fees

   46

SECTION 2.14.

  

Interest

   47

SECTION 2.15.

  

Alternate Rate of Interest

   48

SECTION 2.16.

  

Increased Costs

   49

SECTION 2.17.

  

Break Funding Payments

   50

SECTION 2.18.

  

Taxes

   50

SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   52

SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

   54

SECTION 2.21.

  

Change In Law

   54

SECTION 2.22.

  

Foreign Subsidiary Borrowers

   55

SECTION 2.23.

  

Canadian Tranche A Term Loans

   55

ARTICLE III Representations and Warranties

   56

SECTION 3.1.

  

Organization; Powers

   56

SECTION 3.2.

  

Authorization; Enforceability

   56

SECTION 3.3.

  

Governmental Approvals; No Conflicts

   56

SECTION 3.4.

  

Financial Condition; No Material Adverse Change

   57

SECTION 3.5.

  

Properties

   57

SECTION 3.6.

  

Litigation and Environmental Matters

   57

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SECTION 3.7.

  

Compliance with Laws and Agreements

   58

SECTION 3.8.

  

Investment and Holding Company Status

   58

SECTION 3.9.

  

Taxes

   58

SECTION 3.10.

  

ERISA

   58

SECTION 3.11.

  

Disclosure

   58

SECTION 3.12.

  

Subsidiaries

   59

SECTION 3.13.

  

[Intentionally Omitted]

   59

SECTION 3.14.

  

Labor Matters

   59

SECTION 3.15.

  

Solvency

   59

SECTION 3.16.

  

Senior Indebtedness

   60

SECTION 3.17.

  

Security Documents

   60

ARTICLE IV Conditions

   60

SECTION 4.1.

  

Amendment/Restatement Effective Date

   60

SECTION 4.2.

  

Each Credit Event

   61

ARTICLE V Affirmative Covenants

   62

SECTION 5.1.

  

Financial Statements and Other Information

   62

SECTION 5.2.

  

Notices of Material Events

   63

SECTION 5.3.

  

Information Regarding Collateral

   64

SECTION 5.4.

  

Existence; Conduct of Business

   64

SECTION 5.5.

  

Payment of Obligations

   64

SECTION 5.6.

  

Maintenance of Properties

   65

SECTION 5.7.

  

Insurance

   65

SECTION 5.8.

  

Books and Records; Inspection and Audit Rights

   65

SECTION 5.9.

  

Compliance with Laws and Contractual Obligations

   65

SECTION 5.10.

  

Use of Proceeds and Letters of Credit

   65

SECTION 5.11.

  

Additional Collateral

   65

SECTION 5.12.

  

Further Assurances

   66

SECTION 5.13.

  

Interest Rate Protection

   67

ARTICLE VI Negative Covenants

   67

SECTION 6.1.

  

Financial Condition Covenants

   67

SECTION 6.2.

  

Indebtedness

   67

SECTION 6.3.

  

Liens

   70

SECTION 6.4.

  

Fundamental Changes

   71

SECTION 6.5.

  

Investments, Loans, Advances, Guarantees and Acquisitions

   72

SECTION 6.6.

  

Disposition of Assets

   74

SECTION 6.7.

  

Sale and Leaseback Transactions

   75

SECTION 6.8.

  

Restricted Payments

   76

SECTION 6.9.

  

Payments of Certain Indebtedness; Certain Derivative Transactions

   77

SECTION 6.10.

  

Transactions with Affiliates

   77

SECTION 6.11.

  

Restrictive Agreements

   78

SECTION 6.12.

  

Amendment of Material Documents, etc.

   79

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE VII Events of Default

   79

ARTICLE VIII The Administrative Agent

   81

ARTICLE IX Miscellaneous

   83

SECTION 9.1.

  

Notices

   83

SECTION 9.2.

  

Waivers; Amendments

   84

SECTION 9.3.

  

Expenses; Indemnity; Damage Waiver

   85

SECTION 9.4.

  

Successors and Assigns; Participations and Assignments

   86

SECTION 9.5.

  

Survival

   89

SECTION 9.6.

  

Counterparts; Integration

   89

SECTION 9.7.

  

Severability

   89

SECTION 9.8.

  

Right of Setoff

   89

SECTION 9.9.

  

Governing Law; Jurisdiction; Consent to Service of Process

   90

SECTION 9.10.

  

Acknowledgements

   90

SECTION 9.11.

  

Headings

   91

SECTION 9.12.

  

Confidentiality

   91

SECTION 9.13.

  

WAIVER OF JURY TRIAL

   91

SECTION 9.14.

  

Release of Collateral

   91

SECTION 9.15.

  

Waiver of Notice of Prepayment

   92

SECTION 9.16.

  

Judgment Currency

   92

SECTION 9.17.

  

Effect of Amendment and Restatement of the Existing Credit Agreement

   92

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   

Commitments and Conversions

1.1B   

Material Subsidiaries

1.1C   

Mortgaged Properties

1.7   

Canadian Borrowing Provisions

3.4   

Disclosed Matters

3.5   

Real Property

3.12   

Subsidiaries

3.17(a)   

UCC Filing Jurisdictions

3.17(b)   

Mortgage Filing Jurisdictions

6.2   

Existing Indebtedness

6.3   

Existing Liens

6.5   

Existing Investments

6.11   

Existing Restrictions

 

EXHIBITS:

 

A-1   

Guarantee and Collateral Agreement

A-2   

Form of Mortgage

B   

Form of Closing Certificate

C   

Form of Assignment and Acceptance

D-1   

Form of Legal Opinion of Fried, Frank, Harris, Shriver & Jacobson

D-2   

Form of Legal Opinion of General Counsel of the Parent Borrower

D-3   

Matters to be Covered by Foreign Subsidiary Opinion

E   

Form of Addendum

F   

Form of Exemption Certificate

G   

Form of Consent and Confirmation

H   

Form of Prepayment Option Notice

I   

Form of Borrowing Subsidiary Agreement

J   

Form of Borrowing Subsidiary Termination

 

iv



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 6, 1998, as
amended and restated as of February 12, 2004, among SPX CORPORATION, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers (as
hereinafter defined) party hereto, the Lenders party hereto, THE BANK OF NOVA
SCOTIA, as Syndication Agent, BANK OF AMERICA, N.A., BANK ONE, NA and WACHOVIA
BANK N.A., as Documentation Agents, and JPMORGAN CHASE BANK, as Administrative
Agent.

 

WITNESSETH :

 

WHEREAS, the Parent Borrower, as borrower, entered into the Credit Agreement,
dated as of October 6, 1998 (the “Original Credit Agreement”), as amended and
restated as of February 10, 2000, as amended and restated as of January 31,
2001, as amended and restated as of May 24, 2001, as amended and restated as of
July 24, 2002, as amended and restated as of December 27, 2002, as amended and
restated as of August 18, 2003, and as further amended through the date hereof
(the “Existing Credit Agreement”), with the several banks and other financial
institutions or entities parties thereto, the documentation agent named therein
and JPMorgan Chase Bank (formerly The Chase Manhattan Bank), as administrative
agent;

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of certain conditions precedent set forth in Section 4.1
hereof; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and which remain outstanding or evidence repayment of
any of such obligations and liabilities and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of the Parent Borrower and any Foreign Subsidiary Borrowers
outstanding thereunder;

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Amendment/Restatement Effective Date (as defined below)
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, in its capacity as administrative
agent for the Lenders hereunder and, unless the context otherwise requires, in
its capacity as Collateral Agent; it being understood that (a) matters
concerning Qualified Global Currency Loans (other than Canadian Dollar Loans)
will be administered by Chase Manhattan International Limited and therefore all
notices concerning such Loans will be required to be given at the London
Administrative Office and (b) matters concerning Canadian Dollar Loans will be
administered by The Bank of Nova Scotia and therefore all notices concerning
such Loans will be required to be given at the Canadian Administrative Office.

 

“Administrative Office”: the New York Administrative Office, the London
Administrative Office or the Canadian Administrative Office, as applicable.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Aggregate Available Global Revolving Commitments”: as at any date of
determination with respect to all Global Revolving Lenders, an amount in Dollars
equal to the Available Global Revolving Commitments of all Global Revolving
Lenders on such date.

 

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on such
day plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus
½ of 1%. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in respect thereof, the Alternate Base Rate shall be determined without regard
to clause (c) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Base CD Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively.

 

“Alternative Currency”: any currency that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender.

 

“Alternative Currency LC Exposure”: at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.

 

2



--------------------------------------------------------------------------------

“Amendment/Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 4.1 shall be satisfied, which date is February
12, 2004.

 

“Applicable Percentage”: with respect to any Domestic Revolving Lender, the
percentage of the total Domestic Revolving Commitments represented by such
Lender’s Domestic Revolving Commitment. If the Domestic Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Domestic Revolving Commitments most recently in effect, giving effect
to any assignments.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

3



--------------------------------------------------------------------------------

“Applicable Rate”: with respect to any Loans, for any day, the applicable rate
per annum set forth below in the applicable grid, based upon the Consolidated
Leverage Ratio as of the most recent determination date and, in the case of
Tranche B-1 Term Loans, based on the rating of the Facilities by Moody’s and S&P
after June 30, 2004:

 

Applicable Rates for Revolving Loans, Swingline Loans and Tranche A Term Loans;
Commitment Fee Rate

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Rate
for Eurocurrency
Loans that are
Revolving Loans,
Swingline Loans
or Tranche A Term
Loans


--------------------------------------------------------------------------------

    Applicable Rate
for ABR Loans
that are Revolving
Loans, Swingline
Loans or Tranche
A Term Loans


--------------------------------------------------------------------------------

    Commitment Fee
Rate


--------------------------------------------------------------------------------

 

Greater than or equal to 3.00 to 1.0

   2.25 %   1.25 %   0.500 %

Greater than or equal to 2.50 to 1.0 and less than 3.00 to 1.0

   2.00 %   1.00 %   0.425 %(1)

Less than 2.50 to 1.0

   1.75 %   0.75 %   0.375 %(2)

 

Applicable Rates for Tranche B-1 Term Loans

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Rate
for Eurocurrency Loans that
are Tranche B-1 Term Loans


--------------------------------------------------------------------------------

    Applicable Rate
for ABR Loans that are
Tranche B-1 Term Loans


--------------------------------------------------------------------------------

  Greater than or equal to 3.00 to 1.0    2.25 %   1.25 % Greater than or equal
to 2.00 to 1.0 and less than 3.00 to 1.0    2.00 %   1.00 %

Less than 2.00 to 1.0

            OR

Ratings are Ba1 or better by Moody’s and BBB- or better by S&P(3)

   2.00 %(3)   1.00 %(3)

Less than 2.00 to 1.0

            OR

Ratings are Ba1 or better by Moody’s and BBB- or better by S&P(4)

   1.75 %(4)   0.75 %(4)

 

4



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (i) subject to clause (ii) below, until the
delivery pursuant to Section 5.1(a) of the Parent Borrower’s consolidated
financial statements for the fiscal year ended December 31, 2003, the
Consolidated Leverage Ratio shall be determined as of the end of the Parent
Borrower’s fiscal quarter ended September 30, 2003 based upon the Parent
Borrower’s financial statements for the period of four consecutive fiscal
quarters ended September 30, 2003 delivered to the Administrative Agent prior to
the Amendment/Restatement Effective Date, which financial statements shall
contain all information and calculations necessary for determining the
Consolidated Leverage Ratio as of September 30, 2003, and (ii) the Consolidated
Leverage Ratio shall be deemed to be greater than or equal to 3.00 to 1.0 (A) at
any time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Lenders, if
the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.1(a) or (b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.

 

For purposes of the foregoing, (1) the Commitment Fee Rate applicable where the
Consolidated Leverage Ratio is greater than or equal to 2.50 to 1.0 and less
than 3.00 to 1.0 shall be reduced from 0.425% to 0.300% during any period when
the Utilization Percentage for such period is greater than or equal to 50%, (2)
the Commitment Fee Rate applicable where the Consolidated Leverage Ratio is less
than 2.50 to 1.0 shall be reduced from 0.375% to 0.250% during any period when
the Utilization Percentage for such period is greater than or equal to 50%, (3)
until the delivery of the June 30, 2004 financial statements and related
compliance certificate pursuant to Section 5.1 or the effectiveness after June
30, 2004 of a rating of the Facilities of Ba1 or better by Moody’s and BBB- or
better by S&P, if the Consolidated Leverage Ratio is less than 2.00 to 1.00, the
Applicable Rate for Tranche B-1 Term Loans that are Eurocurrency Loans and ABR
Loans shall be 2.00% and 1.00%, respectively and (4) during any period after
June 30, 2004, the Applicable Rate for Tranche B-1 Term Loans that are
Eurocurrency Loans and ABR Loans shall be 1.75% and 0.75%, respectively, if
either (x) the Consolidated Leverage Ratio for the most recently ended period of
four consecutive fiscal quarters ending on or after June 30, 2004 is less than
2.00 to 1.0, as demonstrated in a compliance certificate and related financial
statements delivered to the Administrative Agent by a financial officer of the
Parent Borrower pursuant to Section 5.1, or (y) the Facilities are rated Ba1 or
better by Moody’s and BBB- or better by S&P.

 

“Assessment Rate”: for any day, the annual assessment rate in effect on such day
that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Asset Swap”: the exchange by the Parent Borrower or a Subsidiary of any portion
of its assets for other assets which, or Capital Stock of a Person all or
substantially all of the assets of which, are of a type used in the business of
the Parent Borrower or in a related business, or a combination of any such
assets or Capital Stock of such a Person and cash or Permitted Investments,
provided that in the case

 

5



--------------------------------------------------------------------------------

of any such exchange involving the exchange of assets having an aggregate fair
market value in excess of $100,000,000, either (a) the Board of Directors of the
Parent Borrower or (b) the Chief Financial Officer of the Parent Borrower shall
have determined in good faith that the aggregate fair market value of the assets
and other consideration received in connection therewith shall at least equal
the aggregate fair market value of the assets so exchanged.

 

“Assignment and Acceptance”: an assignment and acceptance in the form of Exhibit
C or any other form approved by the Administrative Agent.

 

“Attributable Debt”: in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Subsidiary, as lessee, for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Available Global Revolving Commitments”: as at any date of determination with
respect to any Global Revolving Lender, an amount in Dollars equal to the
excess, if any, of (a) the amount of such Lender’s Global Revolving Commitment
in effect on such date over (b) the Global Revolving Exposure of such Lender on
such date.

 

“Base CD Rate”: the sum of (a) the Three-Month Secondary CD Rate multiplied by
the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BOMAG”: BOMAG Holding, Inc., a Delaware corporation.

 

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”: a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.

 

“Borrowing Subsidiary Agreement”: a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit I.

 

“Borrowing Subsidiary Termination”: a Borrowing Subsidiary Termination,
substantially in the form of Exhibit J.

 

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or (except in the case of Dollar-denominated
Loans) London are authorized or required by law to remain closed; provided that
(a) with respect to any borrowings, disbursements and payments in respect of and
calculations, interest rates and Interest Periods pertaining to Eurocurrency
Loans, such day is also a day on which banks are open for general business in
the principal financial center of the country of the relevant currency and (b)
with respect to notices and determinations in connection with, and payments of
principal and interest on, Loans denominated in Euros, such day is

 

6



--------------------------------------------------------------------------------

also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for settlement of payment in Euros.

 

“Calculation Date”: two Business Days prior to the last Business Day of each
calendar quarter (or any other day selected by the Administrative Agent (each,
an “Optional Calculation Date”)); provided that each date that is on or about
the date of any borrowing request or rollover request with respect to any
Qualified Global Currency Loan or of any issuance or maturity extension of a
Letter of Credit denominated in an Alternative Currency shall also be a
“Calculation Date” with respect to the relevant Qualified Global Currency or
Alternative Currency, as the case may be.

 

“Canadian Administrative Office”: as defined in Schedule 1.7.

 

“Canadian B/A”: a Bankers’ Acceptance as defined in Schedule 1.7.

 

“Canadian Commitment”: as defined in Schedule 1.7.

 

“Canadian Contract Period”: with respect to any Canadian B/A, the term thereof
pursuant to subsection 2.3(b)(4) of Schedule 1.7.

 

“Canadian Lender”: as defined in Schedule 1.7.

 

“Canadian Dollar Loan”: a C$ Loan as defined in Schedule 1.7.

 

“Canadian dollars”: lawful currency of Canada.

 

“Canadian Tranche A Term Loans”: as defined in Section 2.23.

 

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any and all warrants, rights
or options to purchase any of the foregoing (other than any Indebtedness
convertible into Capital Stock, until such conversion).

 

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.16(b), by any lending office of such Lender or Issuing
Lender or by such Lender’s or Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of Capital

 

7



--------------------------------------------------------------------------------

Stock representing more than 35% of either the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Capital
Stock of the Parent Borrower; (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Parent Borrower by Persons
who were neither (i) nominated by the board of directors of the Parent Borrower
nor (ii) appointed by directors so nominated; or (c) the occurrence of a “Change
of Control” (or any comparable concept) as defined in the Senior Note Indenture,
any Subordinated Debt Documents, any LYONs Documents or any Other Permitted Debt
Documents.

 

“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, Tranche A Term Loans, Tranche B-1 Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Domestic Revolving Commitment, a Global Revolving
Commitment or a Tranche B-1 Commitment.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: JPMorgan Chase Bank, in its capacities as (a) collateral
agent under the Guarantee and Collateral Agreement for the Lenders, (b)
collateral agent under the Mortgages, and (c) collateral agent under any other
Security Document.

 

“Collateral Date”: each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commitment”: a Domestic Revolving Commitment, a Global Revolving Commitment, a
Tranche B-1 Commitment or any combination thereof (as the context requires).

 

“Consent and Confirmation”: the Consent and Confirmation, substantially in the
form of Exhibit G, to be executed and delivered by the Parent Borrower and the
Subsidiary Guarantors on the Amendment/Restatement Effective Date.

 

“Consideration”: in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of issuance of Capital
Stock of the Parent Borrower or any Subsidiary and assumption of Indebtedness
but excluding, for the purposes of any calculation made pursuant to Section 6.5,
consideration in the form of issuance of Capital Stock of the Parent Borrower).

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans, letters of credit, bankers’
acceptances and net costs under Hedging Agreements), (c) depreciation and
amortization expense, (d) amortization or write-off of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or non-cash losses, provided that in the event
that the Parent Borrower or any Subsidiary makes any cash payment in respect of
any such extraordinary or non-recurring non-cash expense, such cash payment
shall be deducted from Consolidated EBITDA in the period in which such cash
payment is made, (f) losses on Dispositions of assets outside of the ordinary
course of business, (g)

 

8



--------------------------------------------------------------------------------

extraordinary or non-recurring cash charges resulting from severance,
integration and other adjustments made as a result of Permitted Acquisitions,
provided that the amounts referred to in this clause (g) reported in any fiscal
period ending after the Amendment/Restatement Effective Date shall not, in the
aggregate during the term of this Agreement, exceed $40,000,000 on an after-tax
basis, and (h) non-cash compensation expenses, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements), and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, (a) any extraordinary or non-recurring non-cash income or non-cash gains
and (b) gains on Dispositions of assets outside of the ordinary course of
business, all as determined on a consolidated basis; provided that in
determining Consolidated EBITDA for such period, the cumulative effect of any
change in accounting principles (effected either through cumulative effect
adjustment or a retroactive application) shall be excluded. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, if during such Reference Period (or, in the case of
pro forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) the
Parent Borrower or any Subsidiary shall have made a Material Disposition or
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect to cost savings. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves Consideration in excess of $25,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that (a) involves assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Subsidiary and (b) yields gross proceeds to the Parent Borrower or any of
its Subsidiaries in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net cash costs or net
cash income under Hedging Agreements in respect of such Indebtedness to the
extent such net cash costs or net cash income, as the case may be, are allocable
to such period in accordance with GAAP), (b) total dividend payments made by the
Parent Borrower or any of its Subsidiaries to any Person (other than the Parent
Borrower or any Wholly Owned Subsidiary Guarantor) during such period in respect
of preferred Capital Stock and (c) to the extent not otherwise included in
“interest expense” (or any like caption) on a consolidated income statement of
the Parent Borrower and its Subsidiaries for such period, any other discounts,
fees and expenses comparable to or in the nature of interest under any Qualified
Receivables Transaction.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP;

 

9



--------------------------------------------------------------------------------

provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Parent Borrower or is
merged into or consolidated with the Parent Borrower or any of its Subsidiaries
and (b) the income (or deficit) of any Person (other than a Subsidiary of the
Parent Borrower) in which the Parent Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent Borrower or such Subsidiary in the form of dividends or
similar distributions; provided further that, solely for purposes of clauses (e)
and (g) of Section 6.8, there shall be excluded (i) (A) any gain or loss
realized upon the sale or other disposition of any property, plant or equipment
of the Parent Borrower or its consolidated Subsidiaries (including pursuant to
any Sale/Leaseback Transaction) which is not sold or otherwise Disposed of in
the ordinary course of business, (B) any gain or loss recorded in connection
with the designation of a discontinued operation (exclusive of its operating
income or loss) and (C) any gain or loss realized upon the sale or other
disposition of any Capital Stock of any Person, (ii) any extraordinary gain or
loss, (iii) the cumulative effect of a change in accounting principles (effected
either through cumulative effect adjustment or a retroactive application), (iv)
any restructuring or special charges appearing on the face of the statement of
operations of the Parent Borrower, (v) any non-cash compensation charges, or
other non-cash expenses or charges, arising from the grant of or issuance or
repricing of stock, stock options or other equity-based awards or any amendment,
modification, substitution or change of any such stock, stock options or other
equity-based awards and (vi) any increase in the cost of sales or other
write-offs or other increased costs resulting from purchase accounting in
relation to any acquisitions occurring after the Sixth Amendment/Restatement
Effective Date, net of taxes.

 

“Consolidated Senior Debt”: all Consolidated Total Debt other than Subordinated
Debt.

 

“Consolidated Senior Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for
such period.

 

“Consolidated Total Debt”: at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Subsidiaries at such
date (excluding the face amount of undrawn letters of credit), determined on a
consolidated basis in accordance with GAAP, calculated net of the amount of cash
and cash equivalents, in excess of $50,000,000, that would (in conformity with
GAAP) be set forth on a consolidated balance sheet of the Parent Borrower and
its Subsidiaries for such date plus (b) without duplication of amounts included
in clause (a) above, an amount equal to the aggregate amount of Receivables
Transaction Attributed Indebtedness associated with any Qualified Receivables
Transaction and any European Receivables Securitization which is outstanding at
such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Default”: any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default (including, in any
event, a “Default” under and as defined in the Senior Note Indenture, any
Subordinated Debt Documents or any Other Permitted Debt Documents).

 

“Determination Date”: each date that is two Business Days after any Calculation
Date or Optional Calculation Date.

 

10



--------------------------------------------------------------------------------

“Disclosed Matters”: the matters disclosed in Schedule 3.4.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.
“Dispose” and “Disposed of” have meanings correlative thereto.

 

“Documentation Agents”: the collective reference to Bank of America, N.A., Bank
One, NA and Wachovia Bank N.A., in their capacity as documentation agents.

 

“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in an Alternative Currency or a Qualified Global Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Calculation Date) with respect
to such currency on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”: the period from and including December
27, 2002 to but excluding the earlier of the Domestic Revolving Maturity Date
and the date of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement. The
amount of each Lender’s Domestic Revolving Commitment as of the
Amendment/Restatement Effective Date is set forth on Schedule 1.1A, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Domestic Revolving Commitment, as applicable. The aggregate amount of the
Domestic Revolving Commitments is $400,000,000 as of the Amendment/Restatement
Effective Date.

 

“Domestic Revolving Exposure”: with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans
and its LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Facility”: as defined in the definition of Facility.

 

“Domestic Revolving Lender”: a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

“Domestic Revolving Loan”: a Loan made pursuant to Section 2.1(a)(ii).

 

“Domestic Revolving Maturity Date”: March 31, 2008.

 

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

 

11



--------------------------------------------------------------------------------

“Effective Date”: the date on which the conditions specified in Section 4.1 of
the Original Credit Agreement were satisfied, which date was October 6, 1998.

 

“Emerson JV”: EGS LLC.

 

“EMU”: Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euros, means immediately
available, freely transferable funds.

 

12



--------------------------------------------------------------------------------

“Eurocurrency”: when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Receivables Securitization”: the collective reference to (a) the
Receivables securitization facility pursuant to which one or more German
Subsidiaries of BOMAG have agreed to sell, on a revolving basis without
recourse, certain qualified receivables on substantially the same terms as were
in effect on December 27, 2002 and (b) Receivables securitization, factoring or
sale facilities with European Foreign Subsidiaries having terms substantially
similar to those applicable to the Receivables securitization facility described
in clause (a) above.

 

“Event of Default”: as defined in Article VII.

 

“Exchange Rate”: on any day, with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 11:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of any Borrowing by the Parent Borrower or any Foreign
Subsidiary Borrower, with respect to any Lender (other than an assignee pursuant
to a request by a Borrower under Section 2.20(b)), any withholding tax imposed
by the jurisdiction in which such Borrower is located that is (i) imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or (ii) is attributable to such Lender’s failure to comply with
Section 2.18(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 2.18(a) and (d) United States
withholding taxes imposed other than as a result of a Change in Law (it being
understood that for this purpose the term Change in Law shall not include final
Treasury regulations under Section 1441 of the Code becoming effective).

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Letters of Credit”: as defined in Section 2.5(a).

 

13



--------------------------------------------------------------------------------

“Facility”: each of (a) the Tranche A Term Loans made or converted under the
Existing Credit Agreement (the “Tranche A Term Facility”), (b) the Tranche B-1
Commitments and the Tranche B-1 Term Loans made or converted hereunder (the
“Tranche B-1 Term Facility”), (c) the Domestic Revolving Commitments and the
extensions of credit made hereunder (the “Domestic Revolving Facility”) and (d)
the Global Revolving Commitments and the Global Revolving Loans made hereunder
(the “Global Revolving Facility” and, together with the Domestic Revolving
Facility, the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer”: the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Subsidiary”: any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”: any Foreign Subsidiary of the Parent Borrower
designated as a Foreign Subsidiary Borrower by the Parent Borrower pursuant to
Section 2.22 that has not ceased to be a Foreign Subsidiary Borrower pursuant to
such Section.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that has no material assets
other than the Capital Stock of one or more Foreign Subsidiaries, and other
assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Lenders covering the matters set forth on Exhibit
D-3, with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve (such approval not to be unreasonably
withheld).

 

“GAAP”: generally accepted accounting principles in the United States of
America.

 

“Global Revolving Availability Period”: the period from and including December
27, 2002 to but excluding the earlier of the Global Revolving Maturity Date and
the date of termination of the Global Revolving Commitments.

 

“Global Revolving Facility”: as defined in the definition of Facility.

 

“Global Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Global
Revolving Exposure hereunder, as such commitment may be changed from time to
time pursuant to this Agreement. The amount of each Lender’s Global Revolving
Commitment as of the Amendment/Restatement Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed

 

14



--------------------------------------------------------------------------------

its Global Revolving Commitment, as applicable. The aggregate amount of the
Global Revolving Commitments is $100,000,000 as of the Amendment/Restatement
Effective Date.

 

“Global Revolving Exposure”: with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

 

“Global Revolving Lender”: a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”: a Loan made pursuant to Section 2.1(a)(iii), including
Canadian Dollar Loans and any Canadian B/A accepted in accordance with Schedule
1.7.

 

“Global Revolving Maturity Date”: March 31, 2008.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including, without limitation, any European central bank or other similar
agency, authority or regulatory body), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee: with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, purchaser or customer
arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of October 6, 1998, made by the Parent Borrower and the Subsidiary
Guarantors in favor of the Collateral Agent, a copy of which is attached as
Exhibit A-1, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Hedging Agreement”: any interest rate agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price swap or hedging arrangement or option.

 

“Incur”: as defined in Section 6.2. “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”: with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than current
trade payables Incurred in the ordinary course of business and payable in
accordance with customary practices), (d) all obligations of such Person in
respect of the deferred purchase price of property or services (other than (i)
current trade payables or liabilities for deferred payment for services to
employees and former employees, in each case Incurred in the ordinary course of
business and payable in accordance with customary practices and (ii) unsecured
Payables Programs in respect of current trade payables Incurred in the ordinary
course of business, so long as the aggregate amount at any time outstanding that
is owed in respect of such Payables Programs does not exceed an amount equal to
the current trade payables so financed plus interest (or equivalent), yield,
indemnities, fees and expenses in connection therewith), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) all preferred and/or redeemable
Capital Stock of any Subsidiary of such Person that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is six months after the Tranche
B-1 Maturity Date, (k) Receivables Transaction Attributed Indebtedness and (l)
for the purposes of Section 6.2 only, all obligations of such Person in respect
of Hedging Agreements. The Indebtedness of any Person (i) shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (ii) shall exclude customer deposits in the ordinary
course of business.

 

“Indemnified Taxes”: Taxes other than Excluded Taxes.

 

“Information Memorandum”: the Confidential Information Memorandum dated August
2003, as updated by the slide presentation dated January 2004, relating to the
Parent Borrower and the Facilities.

 

“Interest Election Request”: a request by the relevant Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with Section
2.7.

 

“Interest Payment Date”: (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the

 

16



--------------------------------------------------------------------------------

first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

“Interest Period”: with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investments”: as defined in Section 6.5.

 

“Issuing Lender”: as the context may require, (a) JPMorgan Chase Bank, with
respect to Letters of Credit issued by it, (b) any other Domestic Revolving
Lender that becomes an Issuing Lender pursuant to Section 2.5(l), with respect
to Letters of Credit issued by it, and (c) any Domestic Revolving Lender that
has issued an Existing Letter of Credit, with respect to such Existing Letter of
Credit and, in each case its successors in such capacity as provided in Section
2.5(i). Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency”: as defined in Section 9.16.

 

“Judgment Currency Conversion Rate”: as defined in Section 9.16.

 

“LC Disbursement”: a payment made by the applicable Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time. The LC Exposure of any Domestic Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lender Affiliate”: (a) with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders”: the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and each Issuing Lender.

 

17



--------------------------------------------------------------------------------

“Letter of Credit”: any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

 

“LIBO Rate”: with respect to any Eurocurrency Borrowing, for any Interest
Period, the rate appearing on the relevant page of the Telerate screen (or any
successor to or substitute for such screen, providing rate quotations comparable
to those currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars or the relevant Qualified
Global Currency, as the case may be, in the relevant interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in such currency
with a maturity comparable to such Interest Period. If such rate is not
available at such time for any reason, and in all cases in the case of
sterling-denominated Loans, the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which deposits in the
relevant currency of $5,000,000 (or the appropriate equivalent thereof) and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, each Borrowing
Subsidiary Agreement and each Borrowing Subsidiary Termination.

 

“Loan Parties”: the Borrowers and the Subsidiary Guarantors.

 

“London Administrative Office”: the Administrative Agent’s office located at 125
London Wall, London, or such other office in London as may be designated by the
Administrative Agent by written notice to the Parent Borrower and the Lenders.

 

“LYONs”: the collective reference to (a) the LYONs described in (i) the offering
memorandum dated March 10, 2001 and (ii) the offering memorandum dated May 9,
2001 (collectively, the “LYONs Offering Memoranda”) and (b) the notes issued
upon conversion of the LYONs upon the occurrence of a Tax Event (as defined in
the LYONs Documents) on the terms described in the LYONs Offering Memoranda.

 

“LYONs Contingent Interest”: the payment of contingent interest on or after
February 1, 2006, as described in the Summary section of the LYONs Offering
Memoranda under the caption “Contingent Interest”.

 

“LYONs Documents”: all indentures, instruments, agreements and other documents
evidencing or governing the LYONs or providing for any Guarantee or other right
in respect thereof.

 

“LYONs Offering Memoranda”: as defined in the definition of LYONs.

 

18



--------------------------------------------------------------------------------

“LYONs Put/Conversion Rights”: the collective reference to (a) the ability of
holders of the LYONs to require purchase of the LYONs through the payment of
cash or issuance of common stock or a combination of cash and common stock on
specified scheduled dates, as described in the Summary section of the LYONs
Offering Memoranda under the caption “Purchase of the LYONs at the Option of the
Holder” (or on substantially similar terms on later dates) and (b) the ability
of the holders of the LYONs to surrender LYONs for conversion into common stock
of the Parent Borrower if specific conditions are satisfied, as described in the
Summary section of the LYONs Offering Memoranda under the caption “Conversion
Rights” (or on substantially similar terms on later dates).

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or Revolving
Exposure, as the case may be, outstanding under such Facility (or, in the case
of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders of more than 50% of the Revolving Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform any of their obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

 

“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements (the amount
of such obligations, in the case of Hedging Agreements, to be equal at any time
to the termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time), of any one or
more of the Parent Borrower and its Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Parent
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Material Subsidiary”: (a) any Subsidiary listed on Schedule 1.1B and (b) any
other Subsidiary of the Parent Borrower created or acquired after the
Amendment/Restatement Effective Date that, together with its Subsidiaries, has
aggregate assets (excluding assets that would be eliminated upon consolidation
in accordance with GAAP), at the time of determination, in excess of
$50,000,000.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgage”: a mortgage, deed of trust, assignment of leases and rents, leasehold
mortgage or other security document granting a Lien on any Mortgaged Property to
secure the obligations of any Loan Party under any Loan Document. Each Mortgage
shall be satisfactory in form and substance to the Administrative Agent.

 

“Mortgaged Property”: each parcel of real property owned by a Loan Party and
identified on Schedule 1.1C and the improvements thereto, together with each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted to the Administrative Agent or the Collateral Agent.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”: with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a

 

19



--------------------------------------------------------------------------------

condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Parent Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Subsidiaries as a
result of such event to repay Indebtedness (other than Loans) or to repay any
other Contractual Obligation secured by such asset or otherwise subject to
mandatory prepayment or repayment as a result of such event, and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by the Parent
Borrower and the Subsidiaries (including all taxes paid in connection with the
repatriation of the Net Proceeds of a Disposition), and the amount of any
reserves established by the Parent Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of the Parent Borrower).

 

“New York Administrative Office”: the Administrative Agent’s office located at
270 Park Avenue, New York, New York, or such other office in New York City as
may be designated by the Administrative Agent by written notice to the Parent
Borrower and the Lenders.

 

“Obligation Currency”: as defined in Section 9.16.

 

“Obligations”: the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans and Reimbursement Obligations and all other
obligations and liabilities of the Borrowers (including, without limitation,
interest accruing at the then applicable rate provided herein after the maturity
of the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Hedging Agreement, any Lender or any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter Incurred, which may arise
under, out of, or in connection with, this Agreement, the other Loan Documents,
any Letter of Credit, any Hedging Agreement with any Lender or any Affiliate of
any Lender or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
premium, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
any Borrower pursuant to the terms of any of the foregoing agreements).

 

“Old Tranche B Term Loans”: Tranche B Term Loans made, converted or continued
under (and as defined in) the Existing Credit Agreement.

 

“Optional Calculation Date”: as defined in the definition of Calculation Date.

 

“Original Credit Agreement”: as defined in the recitals hereto.

 

“Other Permitted Debt”: any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(l).

 

“Other Permitted Debt Documents”: all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

20



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document.

 

“Parent Borrower”: as defined in the preamble.

 

“Participant”: as defined in Section 9.4(e).

 

“Participating Member State”: each state so described in any EMU legislation.

 

“Payables Programs”: payables programs established to enable the Parent Borrower
or any Subsidiary to purchase goods and services from vendors.

 

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition”: any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person; provided that (a) the Parent Borrower shall be in compliance, on a
proforma basis after giving effect to such acquisition, with the covenants
contained in Section 6.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance (as demonstrated, in the case
of any acquisition for which the aggregate Consideration is greater than or
equal to $50,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent (i) in the case of any acquisition for which the aggregate
Consideration is greater than or equal to $100,000,000, prior to the
consummation of such acquisition and (ii) in the case of any acquisition for
which the aggregate Consideration is less than $100,000,000, concurrently with
the first delivery of financial statements pursuant to Section 5.1(a) or (b)
following the consummation of such acquisition), (b) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such acquisition, (c) the Capital Stock and substantially all of the
other property so acquired (including substantially all of the property of any
Person whose Capital Stock is directly or indirectly acquired) are useful in the
business of industrial products and other goods and services, (d) the Capital
Stock and substantially all of the other property so acquired (including
substantially all of the property of any Person whose Capital Stock is directly
or indirectly acquired when such Person becomes a direct or indirect Wholly
Owned Subsidiary of the Parent Borrower in accordance with clause (e), below,
but excluding real property, Capital Stock and other assets to the extent such
real property, Capital Stock, or other assets, as applicable, are not required
by Section 5.11 to become Collateral) shall constitute and become Collateral,
(e) any Person whose Capital Stock is directly or indirectly acquired shall be,
after giving effect to such acquisition, a majority owned Subsidiary and within
ninety (90) days of such acquisition shall be a direct or indirect Wholly Owned
Subsidiary of the Parent Borrower and (f) any such acquisition shall have been
approved by the Board of Directors or comparable governing body of the relevant
Person (unless such relevant Person is a majority owned Subsidiary prior to such
acquisition).

 

“Permitted Encumbrances”: (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.5; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations,

 

21



--------------------------------------------------------------------------------

surety, indemnity, release and appeal bonds, performance or warranty bonds and
other obligations of a like nature, and guarantees thereof, in each case in the
ordinary course of business; (e) deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements; (f) judgment Liens not
giving rise to an Event of Default so long as such Liens are adequately bonded;
(g) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution,
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Parent Borrower
or any Subsidiary in excess of those set forth by regulations promulgated by the
Board and (ii) such deposit account is not intended by the Parent Borrower or
any Subsidiary to provide collateral to the depositary institution; (h) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases or consignments entered into by the Parent Borrower and any
Subsidiary in the ordinary course of business; (i) customary restrictions
imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder; and (j) easements,
leases, subleases, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects or irregularities in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary. Notwithstanding the
foregoing, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments”: (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency or instrumentality thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody’s of at least “A-2” or “P-2”, respectively; (c)
investments in certificates of deposit, banker’s acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of “A” or better from either S&P or Moody’s; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or (d)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

22



--------------------------------------------------------------------------------

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event”:

 

(a) any Disposition of property or series of related Dispositions of property
(excluding any such Disposition permitted by paragraph (a), (b), (c) or (e) of
Section 6.6) that yields aggregate gross proceeds to the Parent Borrower or any
of the Subsidiary Guarantors (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$10,000,000; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property of the
Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in excess
of $10,000,000; or

 

(c) the Incurrence by the Parent Borrower or any Subsidiary Guarantor of any
Subordinated Debt, unless the Consolidated Senior Leverage Ratio, on a pro forma
basis after giving effect to such Incurrence and the application of proceeds
thereof, is less than 3.00 to 1.00, computed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available for the period of four consecutive fiscal quarters
ending on such day as if such Incurrence had occurred on the first day of such
period.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Qualified Foreign Global Currency”: any Qualified Global Currency other than
Dollars borrowed in New York City.

 

“Qualified Global Currency”: (a) sterling, Euros, Dollars (borrowed in New York
City), Australian dollars, Swiss francs and Canadian dollars (borrowed in
London), (b) any other eurocurrency designated by the Parent Borrower with the
consent of the Administrative Agent and each Global Revolving Lender and (c)
with respect to Loans made by Canadian Lenders, Canadian dollars (borrowed in
Canada).

 

“Qualified Global Currency Borrowing”: any Borrowing comprised of Qualified
Global Currency Loans.

 

“Qualified Global Currency Loan”: any Loan denominated in a Qualified Global
Currency.

 

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Subsidiary pursuant to
which the Parent Borrower or any Subsidiary may sell, convey or otherwise
transfer to a Receivables Entity or any other Person, or may grant a security
interest in, any Receivables (whether now existing or arising in the future) of
the Parent Borrower or any Subsidiary, and any assets related thereto including,
without limitation, all collateral securing such Receivables, all contracts and
all guarantees or other obligations in respect of such

 

23



--------------------------------------------------------------------------------

Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

 

“Receivable”: a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” (as so defined) of such items.

 

“Receivables Entity”: either (a) any Subsidiary or (b) another Person to which
the Parent Borrower or any Subsidiary transfers Receivables and related assets,
in either case which engages in no activities other than in connection with the
financing of Receivables:

 

(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

(A) is guaranteed by the Parent Borrower or any Subsidiary (excluding guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Receivables Undertakings);

 

(B) is recourse to or obligates the Parent Borrower or any Subsidiary in any way
other than pursuant to Standard Receivables Undertakings; or

 

(C) subjects any property or asset of the Parent Borrower or any Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Receivables Undertakings;

 

(ii) with which neither the Parent Borrower nor any Subsidiary has any material
contract, agreement, arrangement or understanding (except in connection with a
purchase money note or Qualified Receivables Transaction permitted by Section
6.6(c)) other than (A) on terms, taken as a whole, no less favorable to the
Parent Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Parent Borrower or (B) for the
payment of fees in the ordinary course of business in connection with servicing
Receivables; and

 

(iii) to which neither the Parent Borrower nor any Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”: (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction and
any European Receivables Securitization, but excluding any sale or factoring of
Receivables), the amount of obligations outstanding under the legal documents
entered into as part of such Receivables securitization on any date of
determination that would be characterized as principal if such Receivables
securitization were structured as a secured lending transaction rather than as a
purchase and (b) in the case of any sale or factoring of Receivables, the cash
purchase price paid by the buyer in connection with its purchase of Receivables
(including any bills of exchange) less the amount of collections received in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of

 

24



--------------------------------------------------------------------------------

interest, in each case as determined in good faith and in a consistent and
commercially reasonable manner by the Parent Borrower (provided that if such
method of calculation is not applicable to such sale or factoring of
Receivables, the amount of Receivables Transaction Attributed Indebtedness
associated therewith shall be determined in a manner mutually acceptable to the
Parent Borrower and the Administrative Agent).

 

“Register” has the meaning set forth in Section 9.4(c).

 

“Reimbursement Obligation”: the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release Date”: as defined in Section 9.14.

 

“Released Collateral”: as defined in Section 9.14.

 

“Required Lenders”: at any time, Lenders having Revolving Exposures, Term Loans
and unused Commitments representing at least 51% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”: as defined in Section 1.5(a).

 

“Restricted Payment”: (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Stock of the Parent Borrower
or any Subsidiary and (b) any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
the LYONs, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation, conversion or
termination of the LYONs.

 

“Revolving Commitments”: the aggregate of the Domestic Revolving Commitments and
the Global Revolving Commitments.

 

“Revolving Exposure”: with respect to any Lender at any time, the sum of such
Lender’s Domestic Revolving Exposure and Global Revolving Exposure.

 

“Revolving Facility”: as defined in the definition of Facility.

 

“Revolving Lenders”: Domestic Revolving Lenders and Global Revolving Lenders.

 

25



--------------------------------------------------------------------------------

“Revolving Loans”: Domestic Revolving Loans and Global Revolving Loans.

 

“Risk Management Subsidiary”: any Subsidiary (a) that is formed for the purpose
of better controlling the costs associated with certain post-retirement benefit
obligations, workers’ compensation claims, severance, deferred compensation, key
man life insurance reserves, environmental liabilities and other liabilities,
(b) that is a Subsidiary Guarantor and a “Grantor” for the purposes of the
Guarantee and Collateral Agreement and (c) all of the Capital Stock of which, to
the extent owned by the Parent Borrower or any Domestic Subsidiary, is pledged
as Collateral under the Guarantee and Collateral Agreement.

 

“S&P”: Standard & Poor’s.

 

“Sale/Leaseback Transaction”: as defined in Section 6.7.

 

“Security Documents”: the Guarantee and Collateral Agreement, the Mortgages and
any other security documents granting a Lien on any property of any Person to
secure the obligations of any Loan Party under any Loan Document.

 

“Senior Note Indenture”: the Indenture entered into by the Parent Borrower in
connection with the issuance of the Senior Notes, together with all instruments
and other agreements entered into by the Parent Borrower in connection
therewith.

 

“Senior Notes”: the collective reference to (a) the 7.5% senior notes due 2013
of the Parent Borrower having an aggregate principal amount of $500,000,000
issued on or about December 27, 2002 and (b) the 6.25% senior notes due 2011 of
the Parent Borrower having an aggregate principal amount of $300,000,000 issued
on or about June 15, 2003.

 

“Sixth Amendment/Restatement Effective Date”: the date on which the conditions
specified in Section 4.1 of the Existing Credit Agreement dated as of August 18,
2003 were satisfied, which date was August 18, 2003.

 

“Specified Indebtedness”: (a) any Indebtedness Incurred as permitted by Section
6.2(g), (h) or (k), and (b) any secured Indebtedness Incurred as permitted by
Section 6.2(j) or (p).

 

“Standard Receivables Undertakings”: representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Subsidiary which are
reasonably customary in sale, factoring or securitization of Receivables
transactions.

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board or by any other Governmental Authority, domestic or foreign, with
jurisdiction over the Administrative Agent or any Lender (including any branch,
Affiliate or other funding office thereof making or holding a Loan) (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate applicable to any Borrowing, for any
category of liabilities which includes deposits by reference to which the
Adjusted LIBO Rate in respect of such Borrowing is determined. Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The

 

26



--------------------------------------------------------------------------------

Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Debt”: any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”: all indentures, instruments, agreements and other
documents evidencing or governing the Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

 

“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”: any Subsidiary that has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement.

 

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”: JPMorgan Chase Bank, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”: a Loan made pursuant to Section 2.4.

 

“Syndication Agent”: The Bank of Nova Scotia, in its capacity as syndication
agent.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans”: Tranche A Term Loans and Tranche B-1 Term Loans.

 

“Three-Month Secondary CD Rate”: for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day is not a Business Day, the next preceding Business Day) by the Board
through the public information telephone line of the Federal Reserve Bank of New
York (which rate will, under the current practices of the Board, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day) or, if such rate is not so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 a.m., New York City time, on such day (or, if such day is
not a Business Day, on the next preceding Business Day) by the Administrative
Agent from three negotiable certificate of deposit dealers of recognized
standing selected by it.

 

27



--------------------------------------------------------------------------------

“Total Consolidated Assets”: as at any date of determination, the total assets
of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of the fiscal quarter ended immediately
prior to the date of such determination.

 

“Total Domestic Exposure”: at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Global Exposure”: at any time, the sum of the total Global Revolving
Exposures.

 

“Tranche A Lender”: a Lender with an outstanding Tranche A Term Loan.

 

“Tranche A Maturity Date”: March 31, 2008.

 

“Tranche A Term Facility”: as defined in the definition of Facility.

 

“Tranche A Term Loan”: a Tranche A Term Loan made or converted pursuant to the
Existing Credit Agreement. The aggregate principal amount of Tranche A Term
Loans outstanding on the Amendment/Restatement Effective Date is $208,125,000.

 

“Tranche B-1 Commitment”: with respect to each Lender, the agreement, if any, of
such Lender to convert all or part of such Lender’s Old Tranche B Term Loan into
a Tranche B-1 Term Loan hereunder (or the commitment to make a Tranche B-1 Term
Loan to the Parent Borrower hereunder) on the Amendment/Restatement Effective
Date in a principal amount not to exceed the amount set forth under the heading
“Tranche B-1 Commitment/Conversion” opposite such Lender’s name on Schedule 1.1A
hereto or in the Assignment and Acceptance pursuant to which such Lender became
a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The aggregate principal amount of the Lenders’ Tranche B-1
Commitments is $891,000,000.

 

“Tranche B-1 Lender”: a Lender with an outstanding Tranche B-1 Term Loan.

 

“Tranche B-1 Maturity Date”: September 30, 2009.

 

“Tranche B-1 Term Facility”: as defined in the definition of Facility.

 

“Tranche B-1 Term Loan”: a Loan (a) converted from an Old Tranche B Term Loan
pursuant to Section 2.1(a)(i) or (b) made pursuant to Section 2.1(b).

 

“Transactions”: the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type”: when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, “rate” shall
include the Adjusted LIBO Rate, the Alternate Base Rate and any interest rate

 

28



--------------------------------------------------------------------------------

applicable to Canadian Dollar Loans, and “currency” shall include Dollars and
any Qualified Global Currency permitted hereunder.

 

“UCC”: for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“US Tranche A Term Loans”: as defined in Section 2.23.

 

“Utilization Percentage”: for any fiscal quarter, the percentage equivalent of a
fraction (a) the numerator of which is the aggregate average daily amount of the
aggregate Revolving Exposure of the Revolving Lenders (other than any Swingline
Exposure) during such period and (b) the denominator of which is the sum of (i)
the aggregate average daily amount of the Domestic Revolving Commitments of the
Lenders during such period and (ii) the aggregate average daily amount of the
Global Revolving Commitments of the Lenders during such period (it being
understood that, with respect to any day after termination of the Commitments
referred to in clause (i) or (ii), the Domestic Revolving Commitments, or Global
Revolving Commitments, as applicable, of the Lenders shall be deemed to be the
Domestic Revolving Commitments, or Global Revolving Commitments, as applicable,
of the Lenders, immediately preceding such termination).

 

“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower, provided that, in any event, each Risk
Management Subsidiary shall be deemed to constitute a Wholly Owned Subsidiary
Guarantor for the purposes of Sections 6.2 and 6.5.

 

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2. Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.3. Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such

 

29



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) where
applicable, any amount (including, without limitation, minimum borrowing,
prepayment or repayment amounts) expressed in Dollars shall, when referring to
any currency other than Dollars, be deemed to mean an amount of such currency
having a Dollar Equivalent approximately equal to such amount.

 

SECTION 1.4. Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after the date hereof there shall
occur any change in respect of GAAP from that used in the preparation of audited
financial statements referred to in Section 5.1 in a manner that would have a
material effect on any matter under Article VI, the Parent Borrower and the
Administrative Agent will, within five Business Days of notice from the
Administrative Agent or the Parent Borrower, as the case may be, to that effect,
commence, and continue in good faith, negotiations with a view towards making
appropriate amendments to the provisions hereof acceptable to the Required
Lenders, to reflect as nearly as possible the effect of Article VI as in effect
on the date hereof; provided further that, until such notice shall have been
withdrawn or the relevant provisions amended in accordance herewith, Article VI
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective.

 

SECTION 1.5. Exchange Rates.

 

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date to be used for calculating the Dollar Equivalent amounts of
each currency in which a Global Revolving Loan, Alternative Currency Letter of
Credit or unreimbursed LC Disbursement is denominated and (ii) give notice
thereof to the Parent Borrower. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
for the purpose of converting into Dollars, under Sections 2.5(d), (e), (h), (j)
and (k) and 2.13(b), the obligations of the Borrowers and the Domestic Revolving
Lenders in respect of LC Disbursements that have not been reimbursed when due)
be the Exchange Rates employed in converting any amounts between the applicable
currencies.

 

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Global Revolving Exposure or the
Alternative Currency LC Exposure, as the case may be, on such date (after giving
effect to any Global Revolving Loans to be made or any Alternative Currency
Letters of Credit to be issued, renewed, extended or terminated in connection
with such determination) and (ii) notify the Parent Borrower and, if applicable,
each Issuing Lender of the results of such determination.

 

30



--------------------------------------------------------------------------------

SECTION 1.6. Currency Conversion.

 

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent as it deems appropriate.

 

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent specifies to be necessary to reflect the change in currency and to put the
Lenders in the same position, so far as possible, that they would have been in
if no change in currency had occurred.

 

SECTION 1.7. Canadian Borrowing Provisions.

 

Certain borrowing and administrative provisions applicable to Canadian Dollar
Loans are set forth in Schedule 1.7 and, in the event of any inconsistency
between Schedule 1.7 and the other provisions of this Agreement as they relate
to Canadian Dollar Loans, Schedule 1.7 shall govern.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1. Commitments and Conversions.

 

(a) Subject to the terms and conditions set forth herein, each relevant Lender
agrees (i) to severally convert all or a part of such Lender’s Old Tranche B
Term Loan into a principal amount of Tranche B-1 Term Loans hereunder equal to
the principal amount so converted (or, pursuant to paragraph (b) below, to make
a Tranche B-1 Term Loan in Dollars to the Parent Borrower) on the
Amendment/Restatement Effective Date in a principal amount equal to its Tranche
B-1 Commitment, (ii) to severally make Domestic Revolving Loans in Dollars to
the Parent Borrower from time to time during the Domestic Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Domestic Revolving Exposure exceeding such Lender’s Domestic Revolving
Commitment and (iii) to severally make Global Revolving Loans in Dollars or one
or more Qualified Global Currencies (as specified in the Borrowing Requests with
respect thereto) to any Borrower from time to time during the Global Revolving
Availability Period in an aggregate principal amount that will not result in (A)
such Lender’s Global Revolving Exposure exceeding such Lender’s Global Revolving
Commitment or (B) the aggregate outstanding principal amount of such Lender’s
Canadian Dollar Loans at such time exceeding such Lender’s Canadian Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Domestic Revolving
Loans and any Borrower may borrow, prepay and reborrow Global Revolving Loans.
Amounts repaid in respect of Term Loans may not be reborrowed. All Tranche A
Term Loans, Domestic Revolving Loans, Global Revolving Loans and Letters of
Credit outstanding under the Existing Credit Agreement on the
Amendment/Restatement Effective Date shall remain outstanding to the Parent
Borrower in the currency in which they were made or issued, as applicable,
hereunder on the terms set forth herein. On the Amendment/Restatement Effective
Date, except as provided in paragraph (b) below, all Old Tranche B Term Loans
shall be converted for all purposes of this Agreement into Tranche B-1 Term
Loans hereunder, and the Administrative Agent shall record in the Register the
aggregate amount of Old Tranche B Term Loans converted into Tranche B-1 Term
Loans.

 

31



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any Lender may, by delivering notice to the
Administrative Agent, elect to make a Tranche B-1 Term Loan in Dollars to the
Parent Borrower on the Amendment/Restatement Effective Date in a principal
amount equal to its Tranche B-1 Commitment (or, if the principal amount of its
Tranche B-1 Term Loan is less than its Tranche B-1 Commitment, the excess of its
Tranche B-1 Commitment over the principal amount of its Old Tranche B Term Loans
that are being converted into Tranche B-1 Term Loans hereunder pursuant to
paragraph (a)(i) above). Any notice to the Administrative Agent delivered by an
applicable Lender pursuant to this Section shall specify (i) the amount of such
Lender’s Tranche B-1 Commitment, (ii) the principal amount of Tranche B-1 Term
Loans to be made by such Lender on the Amendment/Restatement Effective Date and
(iii) the principal amount of Old Tranche B Term Loans, if any, held by such
Lender that are to be converted into Tranche B-1 Term Loans hereunder pursuant
to paragraph (a)(i) above.

 

SECTION 2.2. Loans and Borrowings.

 

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class; provided
that (i) each Global Revolving Loan (other than Canadian Dollar Loans) shall be
made by the Global Revolving Lenders ratably in accordance with their respective
Available Global Revolving Commitments and (ii) each Canadian Dollar Loan shall
be made by the Canadian Lenders ratably in accordance with their respective
Canadian Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder.

 

(b) Subject to Section 2.15, (i) each Revolving Borrowing denominated in Dollars
and each Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the relevant Borrower may request in accordance herewith
and (ii) each Qualified Global Currency Borrowing shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that (i)
an ABR Domestic Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the total Domestic Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.5(e) and (ii) an ABR Global Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total Global
Revolving Commitments. Each Swingline Loan shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000. No more than 20
Eurocurrency Borrowings may be outstanding at any one time under the Facilities
other than the Global Revolving Facility. Unless otherwise agreed by the
Administrative Agent, no more than 10 Eurocurrency Borrowings may be outstanding
at any one time under the Global Revolving Facility.

 

(d) Notwithstanding any other provision of this Agreement, a Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Domestic
Revolving Maturity Date, Global Revolving Maturity Date, Tranche A Maturity Date
or Tranche B-1 Maturity Date, as applicable.

 

32



--------------------------------------------------------------------------------

SECTION 2.3. Requests for Borrowings.

 

To request a Revolving Borrowing or a Tranche B-1 Term Loan Borrowing, the
relevant Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., New York City time (or if the request is delivered in London, 11:00 a.m.,
London time), three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Domestic Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.5(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and (x) signed
by the Parent Borrower and, in the case of Borrowings by a Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower or (y) in the case of Borrowings by a
Foreign Subsidiary Borrower, signed by the Parent Borrower or such Foreign
Subsidiary Borrower, as specified by the Parent Borrower by prior written notice
to the Administrative Agent. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2: (i) the
Borrower requesting such Borrowing (and be signed on behalf of such Borrower);
(ii) the Class and Type of the requested Borrowing; (iii) the aggregate amount
of such Borrowing; (iv) the date of such Borrowing, which shall be a Business
Day; (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto; (vi) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.6; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of Tranche A Term Loans, Domestic Revolving
Loans and Swingline Loans, and otherwise shall be in Dollars or a Qualified
Global Currency). If no election as to the currency of a Global Revolving
Borrowing is specified in any such notice, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing if denominated in Dollars
or a Eurocurrency Borrowing if denominated in a Qualified Global Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.4. Swingline Loans.

 

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Parent Borrower from time to time during
the Domestic Revolving Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $40,000,000 or (ii) the sum of the
total Domestic Revolving Exposures exceeding the total Domestic Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy
promptly thereafter), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Parent Borrower. The
Swingline Lender shall make each Swingline Loan

 

33



--------------------------------------------------------------------------------

available to the Parent Borrower by means of a credit to the general deposit
account of the Parent Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.5(e), by remittance to the applicable Issuing Lender) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Domestic Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Domestic Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Domestic Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loans. Each Domestic
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loans. Each Domestic Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Domestic Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Domestic Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Domestic Revolving Lenders. The Administrative Agent shall notify the Parent
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Parent Borrower (or other party on
behalf of the Parent Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Domestic Revolving Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Parent Borrower of its obligation to repay such Swingline
Loan.

 

SECTION 2.5. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Lender, at any time and from time to time during the Domestic Revolving
Availability Period. Notwithstanding the foregoing, the account party for each
Letter of Credit shall be the Parent Borrower or the relevant Foreign Subsidiary
Borrower, as specified by the Administrative Agent and the applicable Issuing
Lender in consultation with the Parent Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the applicable
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The letters of credit issued and outstanding under
the Existing Credit Agreement on the Amendment/Restatement Effective Date (the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” for all
purposes of this Agreement and the other Loan Documents.

 

34



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice specifying the name of the relevant Borrower and requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which shall be Dollars or, subject to Section
2.21, an Alternative Currency), the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Lender, the
relevant Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. Following receipt of such notice and prior to the issuance of the
requested Letter of Credit, the Administrative Agent shall calculate the Dollar
Equivalent of such Letter of Credit and shall notify the Parent Borrower, the
relevant Borrower and the applicable Issuing Lender of the amount of the Total
Domestic Exposure after giving effect to (i) the issuance of such Letter of
Credit, (ii) the issuance or expiration of any other Letter of Credit that is to
be issued or will expire prior to the requested date of issuance of such Letter
of Credit and (iii) the borrowing or repayment of any Domestic Revolving Loans
or Swingline Loans that (based upon notices delivered to the Administrative
Agent by the Parent Borrower) are to be borrowed or repaid prior to the
requested date of issuance of such Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Parent Borrower and the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $250,000,000, (ii) the LC Exposure with respect to Letters of
Credit denominated in Dollars, pounds sterling and Euros shall not exceed
$250,000,000, (iii) the Alternative Currency LC Exposure with respect to Letters
of Credit denominated in any Alternative Currency (other than pounds sterling or
Euros) shall not exceed $75,000,000 and (iv) the Total Domestic Exposure shall
not exceed the total Domestic Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Domestic Revolving Maturity Date, provided that
notwithstanding the foregoing, Letters of Credit having an aggregate face amount
not in excess of $75,000,000 may provide for an expiration date that is more
than one year after the date of issuance, so long as such expiration date does
not extend beyond the date referred to in clause (ii) above.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Lender or the Lenders, the applicable
Issuing Lender hereby grants to each Domestic Revolving Lender, and each
Domestic Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Domestic
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of such Issuing Lender, such
Lender’s Applicable Percentage of (i) each LC Disbursement made by such Issuing
Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange Rates on
the date such payment is required, of each LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an

 

35



--------------------------------------------------------------------------------

Alternative Currency, the Dollar Equivalent thereof using the Exchange Rates on
the date of such refund). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e) Reimbursement. If the applicable Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in Dollars, or (subject to the two immediately
succeeding sentences) the applicable Alternative Currency, not later than 12:00
noon, New York City time or the relevant local time, as applicable, on the date
that such LC Disbursement is made, if such Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time or the relevant
local time, as applicable, on such date, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
12:00 noon, New York City time or the relevant local time, as applicable, on the
Business Day immediately following the day that such Borrower receives such
notice; provided that, in the case of any LC Disbursement made in Dollars, the
relevant Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.4 that such payment be financed in
Dollars with an ABR Domestic Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR Domestic
Revolving Borrowing or Swingline Loan. If the relevant Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Lender or Lender or (y) reimburse
each LC Disbursement made in such Alternative Currency in Dollars, in an amount
equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such LC Disbursement is made, of such LC Disbursement. If the relevant
Borrower fails to make such payment when due, then (i) if such payment relates
to an Alternative Currency Letter of Credit, automatically and with no further
action required, such Borrower’s obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Lender and each other Domestic Revolving
Lender of the applicable LC Disbursement, the Dollar Equivalent thereof (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Domestic Revolving Lender shall pay to the Administrative Agent in Dollars its
Applicable Percentage of the payment then due from the relevant Borrower
(determined as provided in clause (i) above, if such payment relates to an
Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.6 with respect to Loans made by such Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender in Dollars the amounts so received by it from the Domestic
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Lender or, to the extent
that Domestic Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Domestic Revolving Lender
pursuant to this paragraph to reimburse any Issuing Lender for any LC
Disbursement (other than the funding of ABR Domestic Revolving Loans or a

 

36



--------------------------------------------------------------------------------

Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. A Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any
application for the issuance of a Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that neither of the foregoing sentences
shall be construed to excuse such Issuing Lender from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing
Lender’s gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Lender shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy promptly thereafter) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the relevant Borrower of its obligation to reimburse such Issuing Lender
and the Domestic Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Lender shall make any LC Disbursement, then,
unless the relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Domestic Revolving Loans; provided
that, if

 

37



--------------------------------------------------------------------------------

such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(c) shall apply; provided
further that, in the case of an LC Disbursement made under an Alternative
Currency Letter of Credit, the amount of interest due with respect thereto shall
(i) in the case of any LC Disbursement that is reimbursed on or before the
Business Day immediately succeeding such LC Disbursement, (A) be payable in the
applicable Alternative Currency and (B) if not reimbursed on the date of such LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
the applicable Issuing Lender to be the cost to such Issuing Lender of funding
such LC Disbursement plus the Applicable Margin applicable to Eurocurrency
Revolving Loans at such time and (ii) in the case of any LC Disbursement that is
reimbursed after the Business Day immediately succeeding such LC Disbursement
(A) be payable in Dollars, (B) accrue on the Dollar Equivalent, calculated using
the Exchange Rates on the date such LC Disbursement was made, of such LC
Disbursement and (C) bear interest at the rate per annum then applicable to ABR
Revolving Loans, subject to Section 2.14(c). Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Domestic Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Lender shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of any Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Lender.
At the time any such replacement shall become effective, the Parent Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.13(b). From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of such Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with LC Exposure representing
at least 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Domestic Revolving Lenders, an amount in Dollars and in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or LC Disbursements in an Alternative
Currency that the Borrowers are not late in reimbursing shall be deposited in
the applicable Alternative Currencies in the actual amounts of such undrawn
Letters of Credit and LC Disbursements and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in paragraph (h) or (i) of Article VII. For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date notice demanding cash collateralization is delivered
to a Borrower. Each Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(d). Each such deposit
pursuant to this paragraph or pursuant to Section 2.11(d) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of each Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such

 

38



--------------------------------------------------------------------------------

account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the relevant Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Domestic Revolving
Lenders with LC Exposure representing at least 51% of the total LC Exposure), be
applied to satisfy other obligations of such Borrower under this Agreement. If a
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived. If a Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.11(d), such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower as and to the extent that, after giving effect to such return,
such Borrower would remain in compliance with Section 2.11(d), and no Event of
Default shall have occurred and be continuing.

 

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to Section 2.5(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Domestic Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Domestic Revolving Lender’s participation in
any Alternative Currency Letter of Credit under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Equivalent, calculated using the Exchange Rates on such date (or
in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Lender or any Lender in respect of the Obligations described in this paragraph
shall accrue and be payable in Dollars at the rates otherwise applicable
hereunder.

 

(l) Additional Issuing Lenders. The Parent Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Domestic Revolving Lender, designate one
or more additional Domestic Revolving Lenders to act as an issuing lender under
the terms of this Agreement, provided that the total number of Domestic
Revolving Lenders so designated at any time plus the total number of Issuing
Lenders pursuant to clause (c) of the definition of the term “Issuing Lenders”
at such time shall not exceed five. Any Domestic Revolving Lender designated as
Issuing Lender pursuant to this paragraph (1) shall be deemed to be an “Issuing
Lender” for the purposes of this Agreement (in addition to being a Domestic
Revolving Lender) with respect to Letters of Credit issued by such Domestic
Revolving Lender.

 

(m) Reporting. Each Issuing Lender will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or

 

39



--------------------------------------------------------------------------------

extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the relevant Borrower and
amount of such LC Disbursement.

 

SECTION 2.6. Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, in
immediately available funds, not later than 12:00 noon, New York City time, in
the case of fundings to an account in New York City, or 12:00 noon, local time,
in the case of fundings to an account in another jurisdiction; provided that
Swingline Loans shall be made as provided in Section 2.4. The Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
such Borrower in the applicable Borrowing Request, which account must be in the
name of such Borrower and, as applicable, in London or in the financial center
of the country of the currency of the Loan; provided that ABR Domestic Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.5(e) shall be remitted by the Administrative Agent to the applicable
Issuing Lender. Unless otherwise agreed by the Administrative Agent, the Tranche
B-1 Term Loans made or converted on the Amendment/Restatement Effective Date
shall initially be ABR Loans.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount in the required currency. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon in such currency, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error) or (ii) in the case of a Borrower, the interest rate applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.7. Interest Elections.

 

(a) Each Revolving Borrowing and Term Loan Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, a Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding the foregoing, a Borrower may not (i) elect
to convert the currency in which any Loans are denominated, (ii) elect to
convert Qualified Global Currency Loans from Eurocurrency Loans to ABR

 

40



--------------------------------------------------------------------------------

Loans, (iii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.2(d), (iv) elect to convert any ABR Loans to Eurocurrency
Loans that would result in the number of Eurocurrency Borrowings exceeding the
maximum number of Eurocurrency Borrowings permitted under Section 2.2(c), (v)
elect an Interest Period for Eurocurrency Loans unless the aggregate outstanding
principal amount of Eurocurrency Loans (including any Eurocurrency Loans made to
such Borrower in the same currency on the date that such Interest Period is to
begin) to which such Interest Period will apply complies with the requirements
as to minimum principal amount set forth in Section 2.2(c) or (vi) elect to
convert or continue any Swingline Borrowings.

 

(b)To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by delivery to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower.

 

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2 and paragraph (a) of this
Section: (i) the Borrowing to which such Interest Election Request applies; (ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing; and (iv) if the resulting
Borrowing is a Eurocurrency Borrowing, the Interest Period to be applicable
thereto after giving effect to such election. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing denominated in Dollars prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in a Qualified Global Currency prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall automatically
continue as a Eurocurrency Loan having an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) no
Borrowing denominated in a Qualified Global Currency having an Interest Period
in excess of one month may be made or continued.

 

SECTION 2.8. Termination and Reduction of Commitments.

 

(a) Unless previously terminated, (i) the Tranche B-1 Commitments shall
terminate at 5:00 p.m., New York City time, on the Amendment/Restatement
Effective Date, (ii) the Domestic

 

41



--------------------------------------------------------------------------------

Revolving Commitments shall terminate on the Domestic Revolving Maturity Date
and (iii) the Global Revolving Commitments shall terminate on the Global
Revolving Maturity Date.

 

(b)The Parent Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 and (ii) the Parent Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
(i) the Total Domestic Exposure would exceed the total Domestic Revolving
Commitments or (ii) the Total Global Exposure would exceed the total Global
Revolving Commitments.

 

(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section, at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Parent Borrower may
state that such notice is conditioned upon the effectiveness or closing of other
credit facilities, debt financings or Dispositions, in which case such notice
may be revoked by the Parent Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.9. Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 9.4(c) and a subaccount for each Lender in which it
shall record (i) the amount of each Loan made hereunder (whether or not
evidenced by a promissory note), the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal and/or interest due
and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c)The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(d)Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
and its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest (and
premium, if any) thereon shall at all times (including after assignment pursuant
to Section

 

42



--------------------------------------------------------------------------------

9.4) be represented by one or more promissory notes in such form payable to such
payee and its registered assigns.

 

SECTION 2.10. Repayment of Loans.

 

(a) The Parent Borrower shall repay Tranche A Term Loan Borrowings on each date
set forth below in the aggregate principal amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2004

   $ 5,625,000

June 30, 2004

   $ 5,625,000

September 30, 2004

   $ 5,625,000

December 31, 2004

   $ 5,625,000

March 31, 2005

   $ 8,437,500

June 30, 2005

   $ 8,437,500

September 30, 2005

   $ 8,437,500

December 31, 2005

   $ 8,437,500

March 31, 2006

   $ 11,250,000

June 30, 2006

   $ 11,250,000

September 30, 2006

   $ 11,250,000

December 31, 2006

   $ 11,250,000

March 31, 2007

   $ 12,656,250

June 30, 2007

   $ 12,656,250

September 30, 2007

   $ 12,656,250

December 31, 2007

   $ 12,656,250

March 31, 2008

   $ 56,250,000

 

(b) The Parent Borrower shall repay Tranche B-1 Term Loan Borrowings on each
date set forth below in the aggregate principal amount set forth opposite such
date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2004

   $ 2,227,500

June 30, 2004

   $ 2,227,500

September 30, 2004

   $ 2,227,500

December 31, 2004

   $ 2,227,500

March 31, 2005

   $ 2,227,500

June 30, 2005

   $ 2,227,500

September 30, 2005

   $ 2,227,500

December 31, 2005

   $ 2,227,500

March 31, 2006

   $ 2,227,500

June 30, 2006

   $ 2,227,500

September 30, 2006

   $ 2,227,500

December 31, 2006

   $ 2,227,500

March 31, 2007

   $ 2,227,500

June 30, 2007

   $ 2,227,500

September 30, 2007

   $ 2,227,500

December 31, 2007

   $ 2,227,500

March 31, 2008

   $ 2,227,500

June 30, 2008

   $ 2,227,500

 

43



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2008

   $ 2,227,500

December 31, 2008

   $ 212,169,375

March 31, 2009

   $ 212,169,375

June 30, 2009

   $ 212,169,375

September 30, 2009

   $ 212,169,375

 

(c)The Parent Borrower shall repay (i) the then unpaid principal amount of the
Domestic Revolving Loans on the Domestic Revolving Maturity Date and (ii) the
then unpaid principal amount of each Swingline Loan on the earlier of the
Domestic Revolving Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Domestic Revolving Borrowing is made, the Parent Borrower shall repay all
Swingline Loans then outstanding.

 

(d)Each Borrower shall repay the then unpaid principal amount of the Global
Revolving Loans on the Global Revolving Maturity Date.

 

SECTION 2.11. Prepayment of Loans.

 

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section, provided that Canadian B/As may not be optionally prepaid.

 

(b)If on any date any Net Proceeds are received by or on behalf of the Parent
Borrower or any Subsidiary in respect of any Prepayment Event, the Parent
Borrower shall, within ten Business Days after such Net Proceeds are received,
prepay Term Loan Borrowings in an amount equal to the aggregate amount of such
Net Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Subsidiaries intend to apply the Net
Proceeds from such event (“Reinvestment Net Proceeds”), within 360 days after
receipt of such Net Proceeds, to make Permitted Acquisitions or Investments
permitted by Section 6.5 or acquire real property, equipment or other assets to
be used in the business of the Parent Borrower and the Subsidiaries, and
certifying that no Default or Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
such event except to the extent of any Net Proceeds therefrom that have not been
so applied by the end of such 360-day period, at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied. Notwithstanding the foregoing, from and after the date during any
fiscal year of the Parent Borrower on which the aggregate gross proceeds
(inclusive of amounts of the type described in the first parenthetical of
Section 6.6(d)) from Dispositions pursuant to Section 6.6(d) received during
such fiscal year exceed 10% of Total Consolidated Assets, the Net Proceeds from
each subsequent Prepayment Event occurring during such fiscal year resulting
from Dispositions pursuant to Section 6.6(d) (and a ratable amount of Net
Proceeds from any Prepayment Event that first causes the aforementioned 10%
threshold to be exceeded, which ratable amount shall be determined by reference
to a fraction, the numerator of which shall be the portion of the gross proceeds
from such Prepayment Event representing the excess above such 10% threshold and
the denominator of which shall be the aggregate gross proceeds from such
Prepayment Event) may not be treated as Reinvestment Net Proceeds.

 

(c) Notwithstanding anything to the contrary in this Agreement, with respect to
the amount of any mandatory prepayment described in Section 2.11 that is
allocated to Tranche B-1 Term Loan Borrowings (such amount, the “Tranche B-1
Prepayment Amount”), at any time when Tranche A

 

44



--------------------------------------------------------------------------------

Term Loan Borrowings remain outstanding, the Parent Borrower will, in lieu of
applying such amount to the prepayment of Tranche B-1 Term Loan Borrowings on
the date of the relevant Prepayment Event, give the Administrative Agent
telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche B-1 Lender a notice
(each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Parent Borrower, the
Administrative Agent will send to each Tranche B-1 Lender a Prepayment Option
Notice, which shall be in the form of Exhibit H, and shall include an offer by
the Parent Borrower to prepay on the date that is ten Business Days after the
date of the relevant Prepayment Event, the relevant Term Loans of such Lender by
an amount equal to the portion of the Prepayment Amount indicated in such
Lender’s Prepayment Option Notice as being applicable to such Lender’s Tranche
B-1 Term Loans. Each Tranche B-1 Lender shall return a completed Prepayment
Option Notice to the Administrative Agent no later than three Business Days
prior to the mandatory prepayment date specified in the applicable Prepayment
Option Notice (each a “Mandatory Prepayment Date”), with the failure to so
return such notice being deemed to constitute an acceptance of the relevant
prepayment. On the Mandatory Prepayment Date, (i) the Parent Borrower shall pay
to the relevant Tranche B-1 Lenders the aggregate amount necessary to prepay
that portion of the outstanding relevant Term Loans in respect of which such
Lenders have accepted, or have been deemed to have accepted, prepayment as
described above and (ii) the Parent Borrower shall pay to the Tranche A Lenders
an amount equal to the portion of the Tranche B-1 Prepayment Amount not accepted
by the Tranche B-1 Lenders, and such amount shall be applied to the prepayment
of the Tranche A Term Loan Borrowings.

 

(d) If on any Determination Date relating to the Global Revolving Facility, the
Total Global Exposure exceeds 105% of the total Global Revolving Commitments,
the Parent Borrower shall, without notice or demand, within three Business Days
after such Determination Date, prepay (or cause the relevant Foreign Subsidiary
Borrower to prepay) Revolving Borrowings in an aggregate amount such that, after
giving effect thereto, (i) the Total Global Exposure does not exceed the total
Global Revolving Commitments and (ii) the aggregate outstanding principal amount
of all Canadian Dollar Loans does not exceed the total Canadian Commitments. If
on any Determination Date relating to the Domestic Revolving Facility, the Total
Domestic Exposure exceeds 105% of the total Domestic Revolving Commitments, the
Parent Borrower shall, without notice or demand, within three Business Days
after such Determination Date, prepay Revolving Borrowings or Swingline
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.5(j)) in an
aggregate amount such that, after giving effect thereto, the Total Domestic
Exposure does not exceed the total Domestic Revolving Commitments.

 

(e) A Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy promptly thereafter) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or 11:00 a.m., London time, as applicable), three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the

 

45



--------------------------------------------------------------------------------

same Type as provided in Section 2.2, except as necessary to apply fully the
required amount of a mandatory prepayment.

 

(f)All voluntary prepayments of Tranche B-1 Term Loans effected on or prior to
the first anniversary of the Amendment/Restatement Effective Date with the
proceeds of a substantially concurrent issuance or incurrence of new term loans
under this Agreement, as amended, amended and restated, supplemented, waived or
otherwise modified from time to time (excluding a refinancing of all the Tranche
B-1 Term Loans in connection with another transaction not permitted by this
Agreement (as determined prior to giving effect to any amendment or waiver of
this Agreement being adopted in connection with such transaction)), shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate amount of such
prepayments if the Applicable Rate (or similar interest rate spread) applicable
to such new term loans is or, upon the satisfaction of certain conditions, could
be less than the Applicable Rate applicable to the Tranche B-1 Term Loans as of
the date hereof (as determined by comparing the Applicable Rate in respect of
the Tranche B-1 Term Loans as of the date hereof to the Applicable Rate (or
similar interest spread) in respect of such new term loans, with such comparison
including, in each case, the applicable grid and related definitions).

 

SECTION 2.12. Certain Payment Application Matters.

 

(a) Each repayment or prepayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing. It is understood that, in the case of
Global Revolving Loans, the relevant Borrower may select the particular currency
of Loans to be prepaid, and such prepayment shall then be applied ratably to
such Loans. Repayments and prepayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid and, in the case of Tranche
B-1 Term Loans, shall be accompanied by the applicable premium provided for in
Section 2.11(f).

 

(b)Any mandatory prepayment of Term Loan Borrowings shall, subject to Section
2.11(c), be allocated pro rata among the Tranche A Term Loan Borrowings and
Tranche B-1 Term Loan Borrowings based on the aggregate principal amount of
outstanding Borrowings of each such Class. Any optional prepayment of Term Loan
Borrowings shall be allocated as directed by the Parent Borrower to the Tranche
A Term Loan Borrowings and/or Tranche B-1 Term Loan Borrowings.

 

(c) Each optional prepayment shall be applied to the installments thereof, first
to any remaining scheduled installments due prior to the first anniversary of
the date of such prepayment (applied pro rata to such remaining installments)
and, second, to the remaining scheduled installments due on or after the first
anniversary of the date of such prepayment (applied pro rata to such remaining
installments). Each mandatory prepayment allocated to the Tranche A Term Loan
Borrowings or the Tranche B-1 Term Loan Borrowings shall, subject to Section
2.11(c), be applied prorata to the remaining installments thereof.

 

SECTION 2.13. Fees.

 

(a) The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Revolving Commitment
of such Lender during the period from and including December 27, 2002 to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. Commitment fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees in respect of the Revolving

 

46



--------------------------------------------------------------------------------

Commitments, (i) the Domestic Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Domestic Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose) and (ii) the Global Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Global
Revolving Loans of such Lender.

 

(b)Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Domestic Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Domestic Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the applicable Issuing Lender a
fronting fee, which shall accrue at the rate of 0.20% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Domestic Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Domestic Revolving Commitments
terminate and any such fees accruing after the date on which the Domestic
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the applicable Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For the purposes of calculating the average daily amount of the LC
Exposure for any period under this Section 2.13(b), the average daily amount of
the Alternative Currency LC Exposure for such period shall be calculated by
multiplying (x) the average daily balance of each Alternative Currency Letter of
Credit (expressed in the currency in which such Alternative Currency Letter of
Credit is denominated) by (y) the Exchange Rate for each such Alternative
Currency in effect on the last Business Day of such period or by such other
reasonable method that the Administrative Agent deems appropriate.

 

(c)Each Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between such
Borrower and the Administrative Agent.

 

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.14. Interest.

 

(a) ABR Loans shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b) Eurocurrency Loans shall bear interest at the Adjusted LIBO Rate for the
applicable Interest Period plus the Applicable Rate.

 

47



--------------------------------------------------------------------------------

(c)Notwithstanding the foregoing, if any principal of or interest (or premium,
if any) on any Loan or any fee or other amount payable by any Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in a Qualified Foreign
Global Currency the rate that would apply to Loans in such currency pursuant to
clause (i) above), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

 

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Domestic Revolving Availability Period or
Global Revolving Availability Period, as applicable), accrued interest (and
premium, if any) on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate, and interest in respect
of sterling-denominated Loans, shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.15. Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period;

 

(b) the Administrative Agent is advised by the Majority Facility Lenders under
the relevant Facility that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or

 

(c) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that deposits in the principal amounts of the Loans
comprising such Borrowing and in the currency in which such Loans are to be
denominated are not generally available in the relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist, then, in the case of the relevant Facility, any request by a Borrower for
a Eurocurrency Borrowing

 

48



--------------------------------------------------------------------------------

of the affected Type or in the affected currency, or a conversion to or
continuation of a Eurocurrency Borrowing of the affected Type or in the affected
currency, pursuant to Section 2.3 or 2.7, shall be deemed rescinded; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

SECTION 2.16. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or Issuing Lender or the London (or other relevant)
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Lender hereunder (whether of principal, interest, premium or otherwise),
then each relevant Borrower will pay to such Lender or Issuing Lender such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or Issuing Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s
or Issuing Lender’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the relevant Borrower will pay to such Lender
or Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

 

(c) A certificate of a Lender or Issuing Lender setting forth in reasonable
detail the computation of the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender or Issuing Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. All amounts payable by any
Borrower pursuant to paragraph (a) or (b) of this Section shall be deemed to
constitute interest expense in respect of the Loans.

 

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or an Issuing Lender pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Lender, as the case may be,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing

 

49



--------------------------------------------------------------------------------

Lender’s intention to claim compensation therefor; providedfurther that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.17. Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period (or, in the case of Canadian
B/As, the Canadian Contract Period) applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period (or, in the case of Canadian B/As, the Canadian
Contract Period) applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 2.20, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
(or, in the case of Canadian B/As, the Canadian Contract Period) therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period or Canadian Contract Period, as applicable,
for such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
relevant market. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error, and shall be so delivered as promptly as reasonably practicable after
such Lender obtains actual knowledge of such amount. Such Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.18. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Parent
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the relevant Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law and indemnify the
Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.

 

(c)Each Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the

 

50



--------------------------------------------------------------------------------

Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of a Borrower hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error, and shall be so delivered as promptly as reasonably practicable after
such Lender or the Administrative Agent, as the case may be, obtains actual
knowledge of such amount.

 

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)Each Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Parent
Borrower and the Administrative Agent, on or before the date on which it becomes
a party to this Agreement either:

 

  (A) two duly completed and signed original copies of either Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8ECI (relating to such
Non-U.S. Lender and entitling it to a complete exemption from or reduction of
withholding of United States federal income taxes on all amounts to be received
by such Non-U.S. Lender pursuant to this Agreement and the other credit
documents), or successor and related applicable forms, as the case may be
(including, where applicable any such forms required to be provided to certify
to such exemption on behalf of such Non-U.S. Lender’s beneficial owners).

 

  (B) in the case of a Non-U.S. Lender that is not a “Bank” within the meaning
of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in the form of Exhibit F (and
any similar statements required to certify to the exemption of its beneficial
owners) or such other form of statement as shall be reasonably requested by the
Parent Borrower from time to time to the effect that such Non-U.S. Lender (and,
where applicable, its beneficial owners) is eligible for a complete exemption
from withholding of United States federal income taxes under Code Section 871(h)
or 881(c), and (y) two duly completed and signed original copies of Internal
Revenue Service Form W-8BEN or successor and related applicable forms
(including, where applicable, copies of such forms with respect to such entity’s
beneficial owners).

 

Further, each Non-U.S. Lender agrees (i) to deliver to the Parent Borrower and
the Administrative Agent, and if applicable, the assigning Lender two further
duly completed and signed original copies of such Forms W-8BEN or W-8ECI, as the
case may be (and, where applicable, any such forms on behalf of its beneficial
owners) or successor and related applicable forms, on or before the date that
any such form expires or becomes obsolete and promptly after the occurrence of
any event requiring a change from the most recent form(s) previously delivered
by it to the Parent Borrower in accordance with applicable U.S. laws and
regulations, (ii) in the case of a Non-U.S. Lender that delivers a statement in
the form of Exhibit F (or such other form of statement as shall have been
requested by the Parent Borrower), to deliver to the Parent Borrower

 

51



--------------------------------------------------------------------------------

and the Administrative Agent, and if applicable, the assigning Lender, such
statement (and where applicable, any such statements from its beneficial owners)
on the two year anniversary of the date on which such Non-U.S. Lender became a
party to this Agreement and to deliver promptly to the Parent Borrower and the
Administrative Agent, such additional statements and forms as shall be
reasonably requested by the Parent Borrower from time to time, and (iii) to
notify promptly the Parent Borrower and the Administrative Agent if it (or, as
applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.18(e). Notwithstanding anything herein to the
contrary, (x) no Non-U.S. Lender shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver and (y) no Canadian Lender shall be required to provide any Internal
Revenue Service forms pursuant to this Section 2.18(e).

 

(f)Each Lender which is not a Non-U.S. Lender shall deliver to Parent Borrower
and the Administrative Agent (and if applicable the assigning or participating
Lender) two copies of a statement which shall contain the address of such
Lender’s office or place of business in the United States, which shall be signed
by an authorized officer of such Lender, together with two duly completed copies
of Internal Revenue Service Form W-9 (or applicable successor form) unless it
establishes to the satisfaction of the Parent Borrower that it is otherwise
eligible for an exemption from backup withholding tax or other applicable
withholding tax. Each such Lender shall deliver to the Parent Borrower and
Administrative Agent two further duly completed and signed forms and statements
(or successor form) at or before the time any such form or statement becomes
obsolete.

 

(g)Each Non-U.S. Lender agrees to indemnify and hold harmless each Borrower from
and against any Taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof, penalties, additions to tax, fines, interest or other
liabilities, costs or losses (including, without limitation, reasonable
attorney’s fees and expenses) incurred or payable by such Borrower as a result
of the failure of such Borrower to comply with its obligations to deduct or
withhold any Taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof (including penalties, additions to tax, fines or interest
on such Taxes) from any payments made pursuant to this Agreement to such
Non-U.S. Lender or the Administrative Agent which failure resulted from (i) such
Borrower’s reliance on Exhibit F pursuant to Section 2.18(e) or (ii) such Lender
being a “conduit entity” within the meaning of Treasury Reg. Section 1.881-3 or
any successor provision thereto; and, provided additionally, that, without
limitation, no amounts shall be due and owing to such Lender pursuant to Section
2.18 if either provisions (i) or (ii) are applicable.

 

(h)If the Administrative Agent or any Lender receives a refund in respect of
Indemnified Taxes or Other Taxes paid by a Borrower, which in the reasonable
good faith judgment of such Lender is allocable to such payment, it shall
promptly pay such refund, together with any other amounts paid by such Borrower
in connection with such refunded Indemnified Taxes or Other Taxes, to such
Borrower, net of all out-of-pocket expenses of such Lender incurred in obtaining
such refund, provided, however, that each Borrower agrees to promptly return
such refund to the Administrative Agent or the applicable Lender as the case may
be, if it receives notice from the Administrative Agent or applicable Lender
that such Administrative Agent or Lender is required to repay such refund.

 

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, premium, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to the time

 

52



--------------------------------------------------------------------------------

expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, local time), on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at its
Administrative Office, except as otherwise expressly provided herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise specified in this Agreement, each such payment (other than principal
of and interest on Qualified Global Currency Loans and LC Disbursements
denominated in an Alternative Currency, which shall be made in the applicable
Qualified Global Currency or, except as otherwise specified in Section 2.5(e),
Alternative Currency, as the case may be) shall be made in Dollars.

 

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, premium and fees then due hereunder, such funds shall
be applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, and any premium
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements, and any
premium, then due to such parties.

 

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest (or
premium, if any) on any of its Revolving Loans, Term Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans and accrued
interest (and premium, if any) thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest (and premium, if any) on their respective Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Parent Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders (or any of them) hereunder that such Borrower will
not make such payment, the Administrative Agent

 

53



--------------------------------------------------------------------------------

may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders the amount due. In such event, if such Borrower has not in fact made
such payment, then each relevant Lender severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error).

 

(e)If any Lender shall fail to make any payment required to be made by it to the
Administrative Agent, the Swingline Lender or any Issuing Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)If any Lender requests compensation under Section 2.16, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then such Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrower or
the Parent Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld and (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest (and premium, if any) thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling a Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.21. Change in Law.

 

Notwithstanding any other provision of this Agreement, if, after the date
hereof, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in a Qualified
Global Currency, or any Canadian Lender to accept Canadian B/As, or (b) there
shall have

 

54



--------------------------------------------------------------------------------

occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would make it impracticable for any
Issuing Lender to issue Letters of Credit denominated in such Alternative
Currency for the account of a Borrower, or any Global Revolving Lender to make
Global Revolving Loans denominated in a Qualified Global Currency, or any
Canadian Lender to accept Canadian B/As, then by prompt written notice thereof
to the Parent Borrower and to the Administrative Agent (which notice shall be
withdrawn whenever such circumstances no longer exist), (i) such Issuing Lender
may declare that Letters of Credit will not thereafter be issued by it in the
affected Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Letters of Credit by such Issuing Lender, (ii) such Global
Revolving Lender may declare that Global Revolving Loans will not thereafter be
made by it in the affected Qualified Global Currency or Qualified Global
Currencies, whereupon the affected Qualified Global Currency or Qualified Global
Currencies shall be deemed (for the duration of such declaration) not to
constitute a Qualified Global Currency for purposes of the making of Global
Revolving Loans by such Global Revolving Lender and (iii) the commitment of such
Canadian Lender hereunder to accept Canadian B/As and continue Canadian B/As as
such shall forthwith be cancelled (for the duration of such declaration) and
such Lender’s Canadian B/As, if any, shall (on the respective last days of the
then current Canadian Contract Periods or within such earlier period as required
by law) be converted automatically to Eurocurrency Borrowings having an Interest
Period of one month.

 

SECTION 2.22. Foreign Subsidiary Borrowers.

 

Subject to the consent of the Administrative Agent, the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary, the Parent Borrower and the
Administrative Agent and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Foreign Subsidiary Borrower and a party to this
Agreement until the Parent Borrower shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Foreign Subsidiary Borrower shall be outstanding hereunder, provided that
such Borrowing Subsidiary Termination shall be effective to terminate such
Foreign Subsidiary Borrower’s right to make further borrowings under this
Agreement.

 

SECTION 2.23. Canadian Tranche A Term Loans.

 

Notwithstanding anything to the contrary in this Agreement, Tranche A Term Loans
may be replaced with Loans (“Canadian Tranche A Term Loans”) made in Dollars to
a Foreign Subsidiary Borrower organized under the laws of Canada or any province
thereof, subject to the prior written consent of the Administrative Agent and
the Lenders making the Canadian Tranche A Term Loans. Canadian Tranche A Term
Loans shall replace, on the date such Loans are made, and on a dollar-for-dollar
basis, existing Tranche A Term Loans of the Lenders making the Canadian Tranche
A Term Loans. Canadian Tranche A Term Loans shall have substantially the same
terms and conditions as the Tranche A Term Loans borrowed by the Parent Borrower
(“US Tranche A Term Loans”), except as otherwise provided in this paragraph. It
is understood that (a) all references to “Tranche A Term Loans” and “Term Loans”
(and related terms) shall be deemed to include Canadian Tranche A Term Loans,
(b) the interest rate applicable to Canadian Tranche A Term Loans shall be
either the prime rate for Dollar loans quoted by the Lender referred to in
clause (d) below or the Adjusted LIBO Rate, in each case plus the Applicable
Rate in respect of US Tranche A Term Loans that are ABR Loans or Eurocurrency
Loans,

 

55



--------------------------------------------------------------------------------

respectively, (c) all payments of the Tranche A Term Loans, whether made
pursuant to Section 2.10, Section 2.11 or otherwise, shall be applied prorata to
the US Tranche A Term Loans and the Canadian Tranche A Term Loans and (d)
matters concerning the Canadian Tranche A Term Loans will be administered by a
Lender to be determined at the time such Loans are made. To the extent necessary
to effectuate the foregoing, this Agreement and the other Loan Documents may be
amended pursuant to the aforementioned written consent without requirement for
the consent of any other Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

SECTION 3.1. Organization; Powers.

 

Each of the Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to carry on its business
as now conducted in all material respects and (c) except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.2. Authorization; Enforceability.

 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.3. Governmental Approvals; No Conflicts.

 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents, (b)
will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of the Parent Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Parent
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent Borrower or any of its
Subsidiaries, except Liens created under the Loan Documents.

 

56



--------------------------------------------------------------------------------

SECTION 3.4. Financial Condition; No Material Adverse Change.

 

(a) The Parent Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2002, reported on by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarters and the portion of the fiscal year ended March 31, 2003, June 30, 2003
and September 30, 2003, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, based on the facts and circumstances in existence on the
Amendment/Restatement Effective Date and taking into consideration the
likelihood of any realization with respect to contingent liabilities, after
giving effect to the Transactions, none of the Parent Borrower or its
Subsidiaries has, as of the Amendment/Restatement Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

 

(c) Since December 31, 2002, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.5. Properties.

 

(a) Each of the Parent Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except as, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

 

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, each of the Parent Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Parent Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

 

(c) Schedule 3.5 sets forth the location of substantially all of the real
property that is owned or leased by the Parent Borrower or any of its
Subsidiaries as of the Amendment/Restatement Effective Date after giving effect
to the Transactions, each with a book value in excess of $5,000,000; provided
that the aggregate book value of all such real properties that are not listed on
Schedule 3.5 shall not exceed $50,000,000.

 

(d) As of the Amendment/Restatement Effective Date, neither the Parent Borrower
nor any of its Subsidiaries has received notice of, or has knowledge of, any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation. To the Parent
Borrower’s knowledge, neither any Mortgaged Property nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein.

 

SECTION 3.6. Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Borrower, threatened against or affecting the Parent Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
in the

 

57



--------------------------------------------------------------------------------

aggregate, to have a Material Adverse Effect or (ii) that involve any of the
Loan Documents, the Original Credit Agreement, the Existing Credit Agreement or
the Transactions.

 

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither the Parent Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

SECTION 3.7. Compliance with Laws and Agreements.

 

Each of the Parent Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.8. Investment and Holding Company Status.

 

Neither the Parent Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.9. Taxes.

 

Each of the Parent Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.10. ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect. Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11. Disclosure.

 

As of the Amendment/Restatement Effective Date, the Parent Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Parent

 

58



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information, taken as a
whole, furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12. Subsidiaries.

 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case as of
the Amendment/Restatement Effective Date after giving effect to the
Transactions.

 

SECTION 3.13. [Intentionally Omitted].

 

 

SECTION 3.14. Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes, lockouts or slowdowns against the
Parent Borrower or any Subsidiary pending or, to the knowledge of the Parent
Borrower, threatened; (b) the hours worked by and payments made to employees of
the Parent Borrower and the Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (c) all payments due from the Parent Borrower or
any Subsidiary, or for which any claim may be made against the Parent Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Parent
Borrower or any Subsidiary is bound.

 

SECTION 3.15. Solvency.

 

Immediately after the consummation of the Transactions to occur on the
Amendment/Restatement Effective Date and immediately following the making of
each Loan made on the Amendment/Restatement Effective Date and after giving
effect to the application of the proceeds of such Loans, (a) the fair value of
the assets of the Parent Borrower and its Subsidiaries, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Parent Borrower and its Subsidiaries, taken as a whole, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Parent Borrower and its
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent Borrower and its Subsidiaries, taken as
a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Amendment/Restatement Effective Date.

 

59



--------------------------------------------------------------------------------

SECTION 3.16. Senior Indebtedness.

 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 

SECTION 3.17. Security Documents.

 

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent or the Collateral Agent, as the case may be, a legal,
valid and enforceable security interest in the Collateral to the extent
described therein and available under the UCC. As of the Amendment/Restatement
Effective Date, Schedule 3.17(a) lists all of the filing jurisdictions in which
UCC-1 Financing Statements are required to be filed pursuant to the Guarantee
and Collateral Agreement. Upon filing of such UCC-1 Financing Statements, the
Guarantee and Collateral Agreement creates a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent available under the UCC, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each
case, subject to Permitted Encumbrances or as otherwise permitted by Section
6.3, prior and superior in right to any other Person.

 

(a) Each of the Mortgages is effective to create in favor of the Administrative
Agent or the Collateral Agent, as the case may be, for the benefit of the
Lenders, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof. As of the Amendment/Restatement
Effective Date, Schedule 3.17(b) lists the location of each Mortgaged Property.
Each Mortgage constitutes a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
referred to therein and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case, subject to Permitted
Encumbrances, prior and superior in right to any other Person.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.1. Amendment/Restatement Effective Date.

 

The amendments to the Existing Credit Agreement effected hereby and the
obligations of the Lenders to make or maintain Loans and of the Issuing Lenders
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied:

 

(a) Credit Agreement. The Administrative Agent shall have received (i) from each
Borrower, a counterpart of this Agreement signed on behalf of such Borrower,
(ii) from the requisite Lenders under the Existing Credit Agreement, an Addendum
in the form of Exhibit E, signed on behalf of such Lenders and (iii) from each
Lender with a Tranche B-1 Commitment, an Addendum in the form of Exhibit E,
signed on behalf of such Lender.

 

(b) Conversion or Repayment of Old Tranche B Term Loans and Other Amounts. The
Parent Borrower (i) shall have paid in full (or converted in accordance with
Section 2.1(a)) all Old Tranche B Term Loans outstanding under the Existing
Credit Agreement and (ii) shall

 

60



--------------------------------------------------------------------------------

have paid in full all accrued interest, fees and premium (if any) on the Old
Tranche B Term Loans.

 

(c) Projections. The Lenders shall have received satisfactory projections
(including written assumptions) for the Parent Borrower and its Subsidiaries.

 

(d) Legal Opinions. The Administrative Agent shall have received legal opinions
(addressed to the Administrative Agent and the Lenders and dated the
Amendment/Restatement Effective Date) (i) from Fried, Frank, Harris, Shriver &
Jacobson, counsel for the Parent Borrower, substantially in the form of Exhibit
D-1, and (ii) from Christopher J. Kearney, General Counsel of the Parent
Borrower, substantially in the form of Exhibit D-2. The Parent Borrower hereby
requests each such counsel to deliver such opinions.

 

(e) Closing Certificates. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the
Amendment/Restatement Effective Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments.

 

(f) Fees. The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Amendment/Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document.

 

(g) Consent and Confirmation. The Administrative Agent shall have received from
the Parent Borrower and each Subsidiary Guarantor, the Consent and Confirmation
signed on behalf of the Parent Borrower and each Subsidiary Guarantor.

 

(h) Consents. All consents and approvals, if any, required to be obtained from
any Governmental Authority or other Person in connection with the Transactions
shall have been obtained, and all applicable waiting periods and appeal periods
shall have expired, in each case without the imposition of any burdensome
conditions, except to the extent that the failure to obtain any such consent
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.2. Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c) In the case of any initial extension of credit made to a Foreign Subsidiary
Borrower, the Administrative Agent shall have received a Foreign Subsidiary
Opinion and such

 

61



--------------------------------------------------------------------------------

other documents and information with respect to such Foreign Subsidiary Borrower
as the Administrative Agent may reasonably request.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
Borrower and the relevant Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Parent
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:

 

SECTION 5.1. Financial Statements and Other Information.

 

The Parent Borrower will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Parent Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that delivery within the
time period specified above of copies of the Annual Report on Form 10-K of the
Parent Borrower filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.1(a);

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, its consolidated balance sheet and
related statements of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, and cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Parent Borrower filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 5.1(b);

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1, (iii) stating whether any change in

 

62



--------------------------------------------------------------------------------

GAAP or in the application thereof has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) with respect to any Permitted
Acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000 and less than $100,000,000 and for which a certificate has not been
previously delivered to the Administrative Agent as required by the definition
of Permitted Acquisition, certifying as to the matters specified in clause (a)
of the proviso in such definition;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e) prior to the commencement of each fiscal year of the Parent Borrower, a
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any significant
revisions of such budget;

 

(f) no later than five days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture, any of the
Subordinated Debt Documents or any of the Other Permitted Debt Documents;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.2. Notices of Material Events.

 

The Parent Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000;

 

63



--------------------------------------------------------------------------------

(d) any casualty or other insured damage to any material portion of any
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding that could reasonably be
expected to reduce the value of the Collateral by an aggregate amount in excess
of $50,000,000; and

 

(e) any development that results in, or could reasonably be expected to have, a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.3. Information Regarding Collateral.

 

(a) The Parent Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s corporate name, (ii) in the
jurisdiction of organization of any Loan Party, (iii) in any Loan Party’s
identity or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. Unless the Parent Borrower shall have provided to the
Administrative Agent at least 30 days’ prior written notice of any such change,
the Parent Borrower agrees not to effect or permit any change referred to in the
preceding sentence until such time as all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent or the Collateral Agent, as applicable, to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.

 

(b) On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

 

SECTION 5.4. Existence; Conduct of Business.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.4.

 

SECTION 5.5. Payment of Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, pay its
material Indebtedness and other obligations, including material Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to have a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 5.6. Maintenance of Properties.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good condition,
ordinary wear and tear excepted.

 

SECTION 5.7. Insurance.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.8. Books and Records; Inspection and Audit Rights.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Parent Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.9. Compliance with Laws and Contractual Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
(including Environmental Laws) and all Contractual Obligations applicable to it
or its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.10. Use of Proceeds and Letters of Credit.

 

The proceeds of the Tranche B-1 Term Loans made on the Amendment/Restatement
Effective Date will be used only to repay the Old Tranche B Term Loans that are
not converted into Tranche B-1 Term Loans as provided in Section 2.1(a)(i). The
proceeds of the Revolving Loans and Swingline Loans, and the Letters of Credit,
will be used only for working capital and general corporate purposes of the
Parent Borrower and its Subsidiaries, including Permitted Acquisitions,
Investments and Restricted Payments permitted hereby. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

 

SECTION 5.11. Additional Collateral.

 

(a) On each Collateral Date, the Parent Borrower will notify the Administrative
Agent of the identity of any Wholly Owned Subsidiary that is not already a
Subsidiary Guarantor and promptly after such Collateral Date will (i) cause such
Subsidiary (unless it is a Foreign Subsidiary or a Receivables Entity) to become
a “Subsidiary Guarantor” under the Guarantee and Collateral Agreement, (ii) in
the case of each such Subsidiary that is a Material Subsidiary, cause such
Subsidiary (unless it is a Foreign Subsidiary or a Receivables Entity) to become
a “Grantor” under each relevant Collateral

 

65



--------------------------------------------------------------------------------

Agreement, (iii) cause the Capital Stock of such Wholly Owned Subsidiary to be
pledged pursuant to the relevant Collateral Agreement (except that, (A) if such
Subsidiary is a Foreign Subsidiary, no Capital Stock of such Subsidiary shall be
pledged unless such Subsidiary is a Material Subsidiary that is directly owned
by the Parent Borrower or a Domestic Subsidiary, and then the amount of voting
stock of such Subsidiary to be pledged pursuant to such Collateral Agreement may
be limited to 66% of the outstanding shares of voting stock of such Subsidiary,
and (B) if such Subsidiary is a Receivables Entity, no shares of Capital Stock
of such Subsidiary shall be pledged if the documentation relating to the
Receivables sale, factoring or securitization to which such Receivables Entity
is a party expressly prohibits such pledge) and (iv) except in the case of a
Foreign Subsidiary or a Receivables Entity, take all steps required by the
relevant Security Documents and this Agreement to create and perfect Liens in
the relevant property of such Subsidiary; provided that the Parent Borrower and
its Subsidiaries shall not be required to comply with the requirements of this
Section 5.11(a) if the Administrative Agent, in its sole discretion, determines
that the cost of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

(b) If, as of any Collateral Date, any property of the Parent Borrower, any
Subsidiary Guarantor that is a “Grantor” under any Collateral Agreement or any
Subsidiary that is required to become a “Grantor” pursuant to Section 5.11(a)
(including any parcel of owned domestic real property having a fair market value
in excess of $10,000,000 but excluding all other real property) is not already
subject to a perfected first priority Lien (except as permitted by Section 6.3)
in favor of the Administrative Agent or the Collateral Agent, as the case may
be, the Parent Borrower will notify the Administrative Agent thereof, and,
promptly after such Collateral Date, will cause such assets to become subject to
a Lien under the relevant Security Documents and will take, and cause the
relevant Subsidiary to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.12, all at the expense of the Loan Parties;
provided that the Parent Borrower and its Subsidiaries shall not be required to
comply with the requirements of this Section 5.11(b) if the Administrative
Agent, in its sole discretion, determines that the cost of such compliance is
excessive in relation to the value of the collateral security to be afforded
thereby.

 

(c) Notwithstanding anything to the contrary in this Section 5.11 or any other
Loan Document, after the Release Date, no property other than Capital Stock
shall be required to become Collateral.

 

(d) Notwithstanding anything to the contrary in this Section 5.11 or any other
Loan Document, the Administrative Agent and the Lenders shall not have Liens on
(and shall, at the request and expense of the Parent Borrower, timely release
any Liens on): (i) the assets transferred to a Receivables Entity and assets of
such Receivables Entity, (ii) the Receivables and related assets (of the type
specified in the definition of “Qualified Receivables Transaction” or “European
Receivables Securitization”, as applicable) transferred, or in respect of which
security interests are granted, pursuant to a Qualified Receivables Transaction
or a European Receivables Securitization and (iii) if the documentation relating
to the Receivables sale, factoring or securitization to which such Receivables
Entity is a party expressly prohibits such a Lien, the Capital Stock or debt
(whether or not represented by promissory notes) of or issued by a Receivables
Entity to the Parent Borrower or any of its Subsidiaries, in each case in
connection with a Qualified Receivables Transaction or a European Receivables
Securitization, as applicable, permitted by Section 6.6(c).

 

SECTION 5.12. Further Assurances.

 

The Parent Borrower will, and will cause each of the Subsidiaries to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions

 

66



--------------------------------------------------------------------------------

(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Parent Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

SECTION 5.13. Interest Rate Protection.

 

The Parent Borrower will maintain or enter into for a period of not less than
three years after the Sixth Amendment/Restatement Effective Date one or more
Hedging Agreements, the effect of which shall be to fix or limit the interest
cost to the Parent Borrower with respect to at least 50% of the aggregate
outstanding principal amount of the Term Loans, the LYONs, the Senior Notes, any
Subordinated Debt and any Other Permitted Debt.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, the Parent Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.1. Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Parent Borrower to exceed 3.25 to 1.00.

 

(b) Consolidated Interest Coverage Ratio. The Parent Borrower will not permit
the Consolidated Interest Coverage Ratio for any period of four consecutive
fiscal quarters of the Parent Borrower to be less than 3.50 to 1.00.

 

SECTION 6.2. Indebtedness.

 

The Parent Borrower will not, and will not permit any Subsidiary to, create,
incur, assume (collectively, “Incur”) or permit to exist (except as provided
below) any Indebtedness, except:

 

(a) Indebtedness created under the Loan Documents;

 

(b) subordinated debt of the Parent Borrower (including any subordinated debt
which extends, renews, replaces or is in exchange for existing subordinated debt
of the Parent Borrower), so long as (i) such Indebtedness has no scheduled
principal payments prior to the date that is six months after the Tranche B-1
Maturity Date, (ii) the covenants and defaults, taken as a whole, contained in
the Subordinated Debt Documents are not materially more restrictive than those
contained in this Agreement, as agreed to by the Administrative Agent, and (iii)
the Subordinated Debt Documents contain subordination terms that are no less
favorable in any material respect to the Lenders than those applicable to
offerings of “high-yield” subordinated

 

67



--------------------------------------------------------------------------------

debt by similar issuers of similar debt at or about the same time, as agreed to
by the Administrative Agent;

 

(c) Indebtedness existing on the Amendment/Restatement Effective Date and set
forth in Schedule 6.2 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

 

(d) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Indebtedness
pursuant to this paragraph (d) of any Subsidiary that is not a Wholly Owned
Subsidiary Guarantor shall be subject to Section 6.5;

 

(e) Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, warranty, release and appeal bonds, bank guarantees,
letters of credit, and guarantees of any of the foregoing in each case securing
obligations not constituting Indebtedness for borrowed money and obtained in the
ordinary course of business;

 

(f) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that (i) Guarantees pursuant to this paragraph (f) of Indebtedness of
any Subsidiary that is not a Wholly Owned Subsidiary Guarantor shall be subject
to Section 6.5, (ii) a Subsidiary shall not Guarantee the Indebtedness of any
Loan Party unless such Subsidiary has also Guaranteed the Obligations pursuant
to the Guarantee and Collateral Agreement and (iii) Guarantees pursuant to this
paragraph (f) of Subordinated Debt shall be subordinated to the Guarantee of the
Obligations pursuant to the Guarantee and Collateral Agreement on terms no less
favorable to the Lenders than the subordination provisions of the Subordinated
Debt;

 

(g) (i) Indebtedness of the Parent Borrower or any Subsidiary Incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that such Indebtedness (other than any such
extension, renewal or replacement) is Incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
Attributable Debt in connection with Sale/Leaseback Transactions involving fixed
or capital assets, in the case of either clause (i) or (ii) if at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 15% of the
Total Consolidated Assets;

 

(h) Indebtedness of any Person that becomes a Subsidiary after the
Amendment/Restatement Effective Date and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness (other than any such extension,
renewal or replacement) exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(i) Indebtedness to finance the general working capital needs of the Parent
Borrower and its Subsidiaries Incurred after the Domestic Revolving Maturity
Date and the Global Revolving Maturity Date in an aggregate principal amount not
to exceed the amount of the

 

68



--------------------------------------------------------------------------------

Revolving Commitments as in effect immediately prior to such date; provided that
(i) the Revolving Commitments shall have been or shall concurrently be
terminated, the Revolving Loans and Swingline Loans shall have been or shall
concurrently be repaid in full and all Letters of Credit shall have been or
shall concurrently be cancelled or replaced and (ii) the terms and conditions of
such replacement working capital facility (including any arrangements for
sharing of Collateral) shall be reasonably satisfactory to the Required Lenders
(determined after giving effect to the termination of the Revolving
Commitments);

 

(j) letters of credit or bank guarantees obtained in the ordinary course of
business in an aggregate face amount not exceeding $150,000,000 at any time
outstanding (which may be secured); provided that, in the case of any such
Indebtedness that is secured, at the time of Incurrence thereof, after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 15% of the Total Consolidated Assets;

 

(k) Indebtedness of Foreign Subsidiaries and any other Subsidiary that is not a
Loan Party if at the time of Incurrence thereof, after giving effect thereto,
the aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to 15% of the Total Consolidated Assets (with the amount of
Indebtedness under overdraft lines or cash management facilities being
determined net of cash held for the benefit of the relevant Subsidiary by the
institution creating such overdraft or cash management facility);

 

(l) (x) unsecured Indebtedness of the Parent Borrower (i) if on the date such
Indebtedness is Incurred the Consolidated Leverage Ratio, on a pro forma basis
after giving effect to the Incurrence of such Indebtedness (with the reference
period for Consolidated EBITDA being the most recent period of four consecutive
fiscal quarters for which the relevant financial information is available), is
less than 3.0 to 1.0, in an unlimited amount and (ii) otherwise, in an aggregate
principal amount not exceeding $400,000,000 at any time outstanding, and (y) any
extensions, renewals and replacements of any such Indebtedness that are Incurred
by the Parent Borrower, that are unsecured and that do not increase the
outstanding principal amount of such Indebtedness; provided that, with respect
to all Indebtedness permitted by this paragraph (l) (including any extension,
renewal or replacement thereof), (A) such Indebtedness has no scheduled
principal payments prior to the Tranche B-1 Maturity Date, (B) the covenants and
defaults, taken as a whole, contained in the documentation for such Indebtedness
are not materially more restrictive than those contained in this Agreement, as
agreed to by the Administrative Agent, (C) no Default or Event of Default shall
have occurred and be continuing, or would occur after giving effect to the
Incurrence of such Indebtedness, and (D) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to the Incurrence of such
Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the relevant information is available as if such
Incurrence had occurred on the first day of each relevant period for testing
such compliance (as demonstrated in a certificate of a Financial Officer
delivered to the Administrative Agent not more than two Business Days prior to
such Incurrence);

 

(m) (i) Indebtedness of the Parent Borrower consisting of LYONs and Guarantees
of LYONs by Subsidiaries to the extent permitted by Section 6.5(e) (it being
understood that the conversion described in clause (b) of the definition of
“LYONs” shall be deemed to be a new Incurrence of Indebtedness and shall be
permitted only if clauses (A) through (D) of this paragraph (m)(i) are satisfied
at the time of such conversion) representing aggregate gross proceeds not
exceeding $820,000,000, provided that (A) such Indebtedness has no scheduled
principal payments (it being acknowledged that any mandatory redemptions or
conversions at the option of the holders of the LYONs pursuant to LYONs
Put/Conversion Rights are not scheduled

 

69



--------------------------------------------------------------------------------

principal payments) prior to the date that is six months after the Tranche B-1
Maturity Date, (B) the covenants and defaults, taken as a whole, contained in
the documentation for such Indebtedness are not materially more restrictive than
those contained in this Agreement, as agreed to by the Administrative Agent, (C)
no Default or Event of Default shall have occurred and be continuing, or would
occur after giving effect to the Incurrence of such Indebtedness and (D) the
Parent Borrower shall be in compliance, on a pro forma basis after giving effect
to the Incurrence of such Indebtedness, with the covenants contained in Section
6.1, in each case recomputed as at the last day of the most recently ended
fiscal quarter of the Parent Borrower for which the relevant information is
available as if such Incurrence had occurred (and, in the case of the conversion
described in clause (b) of the definition of “LYONs”, as if cash interest on the
LYONs had become payable) on the first day of each relevant period for testing
such compliance (as demonstrated in a certificate of a Financial Officer
delivered to the Administrative Agent not more than two Business Days prior to
such Incurrence) and (ii) any Indebtedness of the Parent Borrower (with
Guarantees by Subsidiary Guarantors otherwise permitted by this Agreement)
Incurred to refinance any of the foregoing so long as (A) such Indebtedness has
no scheduled principal payments (it being acknowledged that if such refinancing
Indebtedness has substantially the same terms as the LYONs, any mandatory
redemptions or conversions at the option of the holders of the such Indebtedness
pursuant to substantially the same terms as the LYONs Put/Conversion Rights are
not scheduled principal payments) prior to the date that is six months after the
Tranche B-1 Maturity Date, (B) the terms thereof, taken as a whole, are not
materially more restrictive than the Indebtedness being refinanced or are no
more restrictive than those contained in this Agreement, in each case as agreed
by the Administrative Agent and (C) the aggregate principal amount of the LYONs
so refinanced is not increased;

 

(n) Receivables Transaction Attributed Indebtedness and all yield, interest,
fees, indemnities and other amounts related thereto; provided that the related
Qualified Receivables Transaction or European Receivables Securitization, as
applicable, shall be subject to Section 6.6(c);

 

(o) Hedging Agreements, so long as such agreements are not entered into for
speculative purposes; and

 

(p) other Indebtedness of any Loan Party in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding (of which no more than
$50,000,000 may be secured); provided that, in the case of any such Indebtedness
that is secured, at the time of Incurrence thereof, after giving effect thereto,
the aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to 15% of the Total Consolidated Assets.

 

SECTION 6.3. Liens.

 

The Parent Borrower will not, and will not permit any Subsidiary to, Incur or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Receivables)
or rights in respect of any thereof, except:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any property or asset of the Parent Borrower or any Subsidiary
existing on the Amendment/Restatement Effective Date and set forth in Schedule
6.3; provided that (i) such Lien shall not apply to any other property or asset
of the Parent Borrower or any

 

70



--------------------------------------------------------------------------------

Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto) and
(ii) such Lien shall secure only those obligations which it secures on the
Amendment/Restatement Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d) any Lien existing on any property prior to the acquisition thereof by the
Parent Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the Parent
Borrower or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.2(g), (ii) such security interests
and the Indebtedness secured thereby (other than extensions, renewals and
replacements) are Incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto);

 

(f) Liens on Collateral securing Indebtedness permitted by Section 6.2(i);

 

(g) Liens on property of any Foreign Subsidiary or any other Subsidiary that is
not a Loan Party securing Indebtedness of such Subsidiary permitted by Section
6.2(j) or (k);

 

(h) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case Incurred in connection with a Qualified
Receivables Transaction or a European Receivables Securitization, as applicable,
securing Indebtedness permitted by Section 6.2(n);

 

(i) Liens not otherwise permitted by this Section securing Indebtedness
expressly permitted to be secured by Section 6.2(p); and

 

(j) Liens not otherwise permitted by this Section securing obligations or
liabilities (other than Indebtedness) in an amount not to exceed $50,000,000.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h) and
(i) may be Incurred only to the extent the corresponding Indebtedness is
expressly permitted to be Incurred pursuant to Section 6.2.

 

SECTION 6.4. Fundamental Changes.

 

The Parent Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (a) any Person may merge into the

 

71



--------------------------------------------------------------------------------

Parent Borrower in a transaction in which the Parent Borrower is the surviving
corporation, (b) any Person may merge or consolidate with any Wholly Owned
Subsidiary Guarantor so long as the surviving entity is or becomes a Wholly
Owned Subsidiary Guarantor, (c) any Subsidiary may Dispose of its assets to the
Parent Borrower or any Wholly Owned Subsidiary Guarantor pursuant to a
transaction of liquidation or dissolution, (d) the Parent Borrower or any
Subsidiary may Dispose of any Subsidiary pursuant to a merger of such Subsidiary
in a Disposition permitted by Section 6.6, (e) any Foreign Subsidiary or other
Subsidiary that is not a Subsidiary Guarantor may merge or consolidate with any
other Person so long as the surviving entity is a Subsidiary (provided that in
the case of a merger or consolidation involving a Foreign Subsidiary Borrower,
the surviving entity is a Borrower) or Dispose of its assets to any other
Subsidiary pursuant to a transaction of liquidation or dissolution and (f) the
Parent Borrower may merge or consolidate into any other Person so long as (i)
the surviving entity assumes all the Obligations of the Parent Borrower
hereunder and under the other Loan Documents pursuant to a written agreement
satisfactory to the Administrative Agent, (ii) the surviving entity is organized
under the laws of a jurisdiction within the United States of America, (iii) no
Default or Event of Default shall have occurred and be continuing, or would
occur after giving effect to such merger, (iv) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, as applicable, with the covenants contained in Section 6.1, in
each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such merger or consolidation had occurred on the first day of each
relevant period for testing such compliance (as demonstrated in a certificate of
a Financial Officer delivered to the Administrative Agent at least ten Business
Days prior to such merger or consolidation) and (v) all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such merger or
consolidation to have a valid, legal and perfected security interest in all the
Collateral to the same extent as prior to such merger or consolidation. It is
understood that no transaction pursuant to this Section 6.4 shall be permitted
unless any Investment or Disposition made in connection therewith is also
expressly permitted by Section 6.5 or 6.6, as applicable.

 

SECTION 6.5. Investments, Loans, Advances, Guarantees and Acquisitions.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Capital Stock of or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (collectively, “Investments”),
except:

 

(a) Permitted Investments;

 

(b) Investments existing on the Amendment/Restatement Effective Date and set
forth on Schedule 6.5;

 

(c) intercompany Investments made by the Parent Borrower and its Subsidiaries in
any Subsidiary (other than any Receivables Entity) that, prior to such
Investment, is a Subsidiary; provided that, after giving effect to any such
Investment made on a particular date, the aggregate amount of outstanding
Investments by Loan Parties in or with respect to Subsidiaries (other than any
Receivables Entity) that are not Wholly Owned Subsidiary Guarantors shall not
exceed an amount equal to 10% of the Total Consolidated Assets (it being
understood that the amount of any intercompany Investment made pursuant to this
paragraph (c) in exchange for the forgiveness

 

72



--------------------------------------------------------------------------------

of any Indebtedness owing to the Person in which such Investment is made shall
be determined net of the amount of such Indebtedness forgiven);

 

(d) loans and advances to employees of the Parent Borrower or any Subsidiary in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Parent Borrower and its
Subsidiaries not to exceed $20,000,000 at any one time outstanding;

 

(e) Guarantees constituting Indebtedness permitted by Section 6.2; provided that
(i) a Subsidiary shall not Guarantee the Senior Notes, any Subordinated Debt,
the LYONs or any Other Permitted Debt unless (A) such Subsidiary also has
Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement,
(B) in the case of any Guarantee of Subordinated Debt, such Guarantee of the
Subordinated Debt is subordinated to such Guarantee of the Obligations on terms
no less favorable to the Lenders than the subordination provisions of the
Subordinated Debt and (C) such Guarantee provides for the release and
termination thereof, without action by any party, upon Disposition of the
relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is Guaranteed
by any Loan Party shall be subject to the limitation set forth in paragraph (c)
above and (iii) a Subsidiary shall not Guarantee the Indebtedness of any Loan
Party unless such Subsidiary has also Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

 

(f) Permitted Acquisitions;

 

(g) Guarantees not constituting Indebtedness by the Parent Borrower and its
Subsidiaries of the Contractual Obligations of the Parent Borrower or any
Subsidiary;

 

(h) intercompany Investments in any Wholly Owned Subsidiary created by the
Parent Borrower or any of its Subsidiaries in connection with any corporate
restructuring; provided that (i) such newly-created Subsidiary is, or
contemporaneously with the consummation of such restructuring becomes, a Wholly
Owned Subsidiary Guarantor, (ii) all property transferred to such newly-created
Subsidiary that constituted Collateral shall continue to constitute Collateral
as to which the Collateral Agent has a first priority perfected security
interest, subject to Permitted Encumbrances, and (iii) contemporaneously with
the consummation of such restructuring (A) the Capital Stock and assets of such
newly-created Subsidiary are pledged under the relevant Security Documents
(except to the extent that any of the foregoing would not otherwise be required
pursuant to Section 5.11 to be so pledged on the next succeeding Collateral
Date) and (B) the Parent Borrower takes, and causes the relevant Subsidiary to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties;

 

(i) (i) Investments in the Emerson JV as at May 24, 2001 and (ii) additional
Investments in the Emerson JV in an aggregate amount from May 24, 2001 through
and including the date of such Investment not to exceed $75,000,000;

 

(j) Investments financed with Capital Stock of the Parent Borrower; provided
that (i) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such Investment, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such Investment had occurred on the first day of each relevant

 

73



--------------------------------------------------------------------------------

period for testing such compliance (as demonstrated, in the case of any
Investment for which the aggregate cost is greater than or equal to
$100,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such Investment) and (ii) no
Default or Event of Default shall occur after giving effect to such Investment;

 

(k) Investments comprised of capital contributions (whether in the form of cash,
a note or other assets) to a Receivables Entity or otherwise resulting from
transfers of assets permitted by Section 6.6(c); and

 

(l) Investments that are not permitted by any other paragraph of this Section,
so long as, after giving effect to any such Investment, the aggregate amount of
Investments (valued at cost) at any one time outstanding shall not exceed
$150,000,000.

 

SECTION 6.6. Disposition of Assets.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of any asset, including any Capital Stock owned by it (other than
Capital Stock of the Parent Borrower held in treasury by the Parent Borrower),
nor will the Parent Borrower permit any of it Subsidiaries to issue any
additional Capital Stock of such Subsidiary, except:

 

(a) (i) sales of inventory, obsolete or worn out equipment and Permitted
Investments and (ii) leases or licenses of real or personal property, in each
case in the ordinary course of business;

 

(b) Dispositions to the Parent Borrower or a Subsidiary; provided that any such
Dispositions by a Loan Party to a Subsidiary that is not a Loan Party shall be
made in compliance with Section 6.5;

 

(c) sales of Receivables and related assets or an interest therein (i) of the
type specified in the definition of “Qualified Receivables Transaction” pursuant
to a Qualified Receivables Transaction, provided that each such transaction
shall be a Qualified Receivables Transaction, as agreed by the Administrative
Agent, and (ii) in connection with a European Receivables Securitization;
provided that, for purposes of this clause (c), the sum of (A) the aggregate
amount of Receivables Transaction Attributed Indebtedness at any time
outstanding in respect of all such Qualified Receivables Transactions permitted
by clause (i) plus (B) the Dollar Equivalent of the aggregate amount of
Receivables Transaction Attributed Indebtedness at any time outstanding in
respect of all such European Receivables Securitizations permitted by clause
(ii) shall not exceed $300,000,000;

 

(d) Dispositions of assets that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate gross proceeds (including any non-cash
proceeds, determined on the basis of face amount in the case of notes or similar
consideration and on the basis of fair market value in the case of other
non-cash proceeds) of all assets Disposed of in reliance upon this paragraph (d)
shall not exceed, (A) during the period commencing on the Sixth
Amendment/Restatement Effective Date and ending on December 31, 2003, an amount
equal to the sum of (x) 10% of the Total Consolidated Assets and (y)
$300,000,000 of amounts carried over from the 2002 fiscal year and (B) in the
case of any fiscal year of the Parent Borrower thereafter, 10% of the Total
Consolidated Assets (provided, that (x) any such amount referred to in this
clause (i) (other than clause (A)(y)), if not so utilized in the fiscal year (or
period) for which it is permitted, may be carried over for utilization in the
next succeeding fiscal year and (y) Dispositions made pursuant to this paragraph
during any fiscal year shall be deemed made, first,

 

74



--------------------------------------------------------------------------------

in respect of amounts permitted for such fiscal year as provided in this clause
(i) and, second, in respect of amounts carried over from the prior fiscal year
(or period) pursuant to clause (x) above); and (ii) all Dispositions permitted
by this paragraph (d) shall be made for fair value and for at least 75% cash
consideration; and

 

(e) Dispositions by the Parent Borrower of all or any portion of its interest in
the Emerson JV; provided that all Dispositions permitted by this paragraph (e)
shall be made for fair value and for at least 85% cash consideration.

 

For purposes of paragraphs (d) and (e) of this Section 6.6,

 

(i) the following will be deemed to be cash:

 

(A) the assumption by the transferee of Indebtedness (other than subordinated
Indebtedness or preferred stock) of the Parent Borrower or of any Subsidiary (in
which case, the Parent or such Subsidiary will, without further action, be
deemed to have applied such deemed cash to Indebtedness in accordance with
clause (b)(ii) of the definition of “Net Proceeds”), provided that the amount of
assumed Indebtedness that is deemed to be cash shall not exceed $200,000,000 in
the aggregate from and after the Amendment/Restatement Effective Date;

 

(B) securities, notes or other obligations received by the Parent Borrower or
any Subsidiary from the transferee that are promptly (subject to ordinary
settlement periods) converted, sold or exchanged within 30 days of receipt
thereof by the Parent Borrower or such Subsidiary into cash (to the extent of
the cash received in such conversion, sale or exchange); and

 

(C) in the case of any particular Disposition, promissory notes received by the
Parent Borrower or any Subsidiary from the transferee having an aggregate
principal amount not to exceed $10,000,000; and

 

(ii) in the case of a Disposition consisting of an Asset Swap, the Parent
Borrower or such Subsidiary shall only be required to receive cash in an amount
equal to at least 75% of the proceeds of such Disposition which are not part of
the Asset Swap, provided that at the time of such Asset Swap, after giving
effect thereto, the aggregate fair value (as determined at the time of such
related Asset Swap and not subject to later revaluation) of the assets of the
Parent Borrower and its Subsidiaries that are the subject of all such Asset
Swaps from and after the Amendment/Restatement Effective Date shall not exceed
an amount equal to 15% of the Total Consolidated Assets.

 

SECTION 6.7. Sale and Leaseback Transactions.

 

The Parent Borrower will not, and will not permit any Subsidiary to, enter into
any arrangement (each, a “Sale/Leaseback Transaction”) providing for the leasing
to the Parent Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Parent Borrower or any
Subsidiary or (b) constructed or acquired by a third party in anticipation of a
program of leasing to the Parent Borrower or any Subsidiary, in each case unless
the Attributable Debt resulting therefrom is permitted by Section 6.2(d) or
6.2(g).

 

75



--------------------------------------------------------------------------------

SECTION 6.8. Restricted Payments.

 

The Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or Incur any obligation (contingent or otherwise) to do so, except:

 

(a) the Parent Borrower may (i) declare and pay dividends with respect to its
Capital Stock payable solely in shares of its Capital Stock or (ii) make other
distributions or payments payable solely in shares of its Capital Stock;

 

(b) any Wholly Owned Subsidiary may declare and pay Restricted Payments to its
immediate parent;

 

(c) any non-Wholly Owned Subsidiary may declare and pay dividends ratably with
respect to its Capital Stock;

 

(d) the Parent Borrower may make Restricted Payments, not exceeding $10,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Parent Borrower and its
Subsidiaries;

 

(e) from and after the Sixth Amendment/Restatement Effective Date, the Parent
Borrower may repurchase its Capital Stock, provided that if the Consolidated
Leverage Ratio, on a pro forma basis immediately after giving effect to such
repurchase (with the reference period for Consolidated EBITDA being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available) is

 

(i) greater than or equal to 3.00 to 1.00, the aggregate amount of such
repurchases pursuant to this Section 6.6(e) shall not exceed $100,000,000,

 

(ii) greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00, the
aggregate amount of such repurchases pursuant to this Section 6.8(e) shall not
exceed (A) the sum of (x) $200,000,000 and (y) a positive amount equal to 50% of
cumulative Consolidated Net Income during the period from October 1, 2002 to the
end of the most recent fiscal quarter for which financial information is
available preceding the date of such repurchase (or, in case such Consolidated
Net Income is a deficit, minus 100% of such deficit) minus (B) an amount equal
to the aggregate amount of dividends in excess of $75,000,000 paid by the Parent
Borrower in any fiscal year in reliance on Section 6.8(g), and

 

(iii) less than 2.00 to 1.00, the aggregate amount of such repurchases pursuant
to this Section 6.8(e) shall be unlimited.

 

(f) the Parent Borrower or any Subsidiary may make Restricted Payments to the
extent required by the terms of its joint venture or similar agreements relating
to non-Wholly Owned Subsidiaries, provided that no such Restricted Payment shall
be permitted by this clause (f) unless any Investment made in connection
therewith is also expressly permitted by Section 6.5;

 

(g) the Parent Borrower may pay cash dividends to the holders of its Capital
Stock; provided that (i) such dividends shall be paid within 60 days after the
date of declaration thereof and (ii) the aggregate amount of all dividends
declared in any fiscal year may not exceed the sum of (A) $75,000,000 and (B) a
positive amount equal to 50% of Consolidated Net Income for the immediately
preceding fiscal year for which the relevant financial information is available;

 

76



--------------------------------------------------------------------------------

provided further that in the event that the Parent Borrower repurchased Capital
Stock in such immediately preceding fiscal year utilizing Consolidated Net
Income for such fiscal year as permitted by Section 6.8(e)(ii)(A)(y), the
aggregate amount expended in such fiscal year to effect such repurchases shall
be deducted from the amount referred to in clause (B) above for such fiscal
year;

 

(h) the Parent Borrower may redeem the LYONs (i) through the issuance of common
stock of the Parent Borrower, (ii) through the issuance of Indebtedness of the
type described in clause (b) of the definition of “LYONs”, (iii) through the
issuance of Indebtedness permitted by Section 6.2(m)(ii), (iv) with the Net
Proceeds of the issuance of the Senior Notes (it being acknowledged that the
Parent Borrower has redeemed LYONs with the Net Proceeds of the issuance of the
Senior Notes if the Parent Borrower redeems LYONs in an amount that does not
exceed the Net Proceeds from the issuance of the Senior Notes) and (v) with cash
in an amount not to exceed $100,000,000 plus, in the case of this clause (v),
the amount which would accrete from the Sixth Amendment/Restatement Effective
Date through the date of redemption on an equivalent face amount of LYONs at the
rate of 2.75% per annum compounded in accordance with the terms of the LYONs;

 

(i) the Parent Borrower or any Subsidiary that is permitted to guarantee the
LYONs may pay required interest payments in respect of LYONs of the type
described in clause (b) of the definition thereof; and

 

(j) the Parent Borrower or any Subsidiary that is permitted to guarantee the
LYONs may pay LYONs Contingent Interest.

 

For the purposes of this Section 6.8, redemptions of the LYONs shall include
purchases thereof and payments required to be made in connection with the
conversion thereof.

 

SECTION 6.9. Payments of Certain Indebtedness; Certain Derivative Transactions.

 

The Parent Borrower will not, nor will it permit any Subsidiary to, (a) make or
agree or offer to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Debt, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated Debt,
except (i) extensions, renewals, replacements or exchanges of any Subordinated
Debt permitted by Section 6.2(b), (ii) the payment of regularly scheduled
interest and principal payments as and when due in respect of any Subordinated
Debt and (iii) any purchase or other acquisition of any Subordinated Debt made
in consideration for (or with the proceeds of) the issuance of common stock of
the Parent Borrower, other than, in each of clauses (ii) and (iii), any such
payments, purchases or other acquisitions of the Subordinated Debt prohibited by
the subordination provisions thereof or (b) enter into any derivative
transaction or similar transaction obligating the Parent Borrower or any of its
Subsidiaries to make payments to any other Person as a result of a change in
market value of any Subordinated Debt or LYONs.

 

SECTION 6.10. Transactions with Affiliates.

 

The Parent Borrower will not, and will not permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a) transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to the Parent Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

 

77



--------------------------------------------------------------------------------

(b) transactions between or among the Parent Borrower and the Subsidiaries
(other than a Receivables Entity) not involving any other Affiliate;

 

(c) any Restricted Payment permitted by Section 6.8;

 

(d) any Qualified Receivables Transaction or European Receivables
Securitization, in each case expressly permitted by Section 6.6(c); and

 

(e) any other transaction expressly permitted by Section 6.5.

 

SECTION 6.11. Restrictive Agreements.

 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to, directly or indirectly,
enter into, Incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the Parent
Borrower or any Subsidiary to create, Incur or permit to exist any Lien upon any
of its property, (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary or (c) the
ability of any Subsidiary to transfer any of its assets to the Parent Borrower
or any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, Permitted Encumbrances, any Loan
Document, the Senior Note Indenture, any Subordinated Debt Document or any Other
Permitted Debt Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Amendment/Restatement Effective Date identified on
Schedule 6.11 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is (or the assets
that are) to be sold and such sale is permitted hereunder, (iv) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to a Qualified Receivables Transaction or relating to a European Receivables
Securitization, in each case permitted by this Agreement if such restrictions or
conditions apply only to the relevant Receivables Entity, (v) clauses (a) and
(c) above shall not apply to restrictions and conditions contained in
documentation relating to a Subsidiary acquired in a Permitted Acquisition,
provided that such restriction or condition (x) existed at the time such Person
became a Subsidiary, (y) was not created in contemplation of or in connection
with such Person becoming a Subsidiary and (z) applies only to such Subsidiary,
(vi) clauses (a), (b) and (c) above shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (vii) clauses (a) and (c) above shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (viii) clauses (a), (b) and (c) above shall not apply to
customary provisions in purchase money obligations for property acquired in the
ordinary course of business, Capital Leases Obligations, industrial revenue
bonds or operating leases that impose encumbrances or restrictions on the
property so acquired or covered thereby, restrictions on cash or other deposits
or net worth required by customers under contracts entered into in the ordinary
course of business and joint venture agreements or other similar arrangements if
such provisions apply only to the Person (and the equity interests in such
Person) that is the subject thereof.

 

78



--------------------------------------------------------------------------------

SECTION 6.12. Amendment of Material Documents, etc.

 

The Parent Borrower will not, and will not permit any Subsidiary to, (a) amend,
modify, supplement or waive in any respect that is material and adverse to the
Lenders any of its rights under the Senior Note Indenture, any Subordinated Debt
Document, any LYONs Documents or any Other Permitted Debt Documents (it being
understood, however, that any amendment to provide Guarantees in respect of the
Senior Notes, the LYONs, any Subordinated Debt or any Other Permitted Debt,
which Guarantees are permitted by this Agreement, would not constitute such an
amendment) or (b) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or
any comparable concept) that controls payment blockages for the purposes of the
Subordinated Debt Documents.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest (or premium, if any) on any Loan
or any fee or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been materially incorrect when made or
deemed made;

 

(d) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.2, 5.4 (with respect to the existence of any
Borrower) or 5.10 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof to the Parent Borrower
from the Administrative Agent or the Required Lenders;

 

(f) the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, after the passage of any cure period provided in such
Indebtedness;

 

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
the giving of notice, if required) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (including, in
any event, an “Event of Default” under and as defined in the Senior Note
Indenture, any Subordinated

 

79



--------------------------------------------------------------------------------

Debt Documents or any Other Permitted Debt Documents) but excluding, in any
event, (A) any mandatory redemptions or conversions at the option of the holders
of the LYONs pursuant to LYONs Put/Conversion Rights and (B) after the Term
Loans have been paid in full, any mandatory repurchases of the Senior Notes (and
any other Indebtedness that ranks pari passu in right of payment to the
Obligations) made in accordance with the Senior Note Indenture or any Other
Permitted Debt Document with “Excess Proceeds” from any “Asset Disposition”
pursuant to a required “Asset Disposition Offer” (as each such term is defined
in the Senior Note Indenture) (or any comparable concept in any Other Permitted
Debt Document), or (ii) any event or condition occurs that results in (A) an
automatic termination, winddown or comparable event with respect to any
Qualified Receivables Transaction or any European Receivables Securitization or
(B) permits a notice of termination, a notice of winddown, a notice of
acceleration or any comparable notice to be given under any such Qualified
Receivables Transaction or European Receivables Securitization, in each case
prior to the scheduled termination, winddown, maturity or comparable event,
provided that an event or condition described in clause (ii) of this paragraph
(g) shall not at any time constitute an Event of Default unless, at such time,
one or more events or conditions of the type described in clauses (i) and (ii)
of this paragraph (g) shall have occurred and be continuing with respect to
Indebtedness, obligations in respect of Hedging Agreements, Qualified
Receivables Transactions and/or European Receivables Securitizations in an
aggregate amount exceeding $75,000,000;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i) the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Parent Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Subsidiary to enforce any
such judgment;

 

80



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;

 

(m) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert;

 

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party or any Affiliate of any Loan Party
not to be, a valid and perfected Lien on any Collateral (other than immaterial
Collateral), with the priority required by the applicable Security Document;

 

(o) the Subordinated Debt or any Guarantees thereof shall cease, for any reason,
to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the Subordinated Debt Documents, or any Loan Party, any
Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt or
the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or

 

(p) a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest (and premium, if any) thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest (and premium, if any) thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. For the purposes of Article 2692 of the Civil
Code of Quebec and without limiting the generality of the foregoing, each
Canadian Lender hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent in its capacity as agent and
holder of a power of attorney of each such Canadian Lender under this Agreement
and the other Loan Documents.

 

81



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2), and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Parent Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Parent
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Parent Borrower. Upon any such
resignation, the Required Lenders shall have the right, in

 

82



--------------------------------------------------------------------------------

consultation with the Parent Borrower, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Lender or any of their respective affiliates
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their respective affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

 

Neither the Syndication Agent nor any Documentation Agent shall have any duties
or responsibilities hereunder in its capacity as such.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1. Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Parent Borrower, to it at 13515 Ballantyne Corporate Place,
Charlotte, North Carolina 28277, attention of Treasurer and Chief Financial
Officer (Telecopy No. 704-752-7487), and if to any Foreign Subsidiary Borrower,
to it at its address (or telecopy number) specified in the relevant Borrowing
Subsidiary Agreement with a copy to the Parent Borrower at its address (or
telecopy number) specified above;

 

(b) if to the Administrative Agent, as applicable, (i) to J.P. Morgan Europe
Limited, 125 London Wall, London, England, Attention of Caroline Walsh (Telecopy
No. 44-207-777-2360), (ii) to The Bank of Nova Scotia, 44 King Street West,
Toronto, Ontario, Canada M5H 1H1, attention of John Hall (Telecopy No.
416-866-5991), or (iii) to JPMorgan Chase Bank, Agent Bank Services Group, 1111
Fannin, Tenth Floor, Houston, Texas 77002, attention of Dakisha Allen (Telecopy
No. 713-750-2932), in each case with a copy to JPMorgan Chase Bank,

 

83



--------------------------------------------------------------------------------

270 Park Avenue, New York, New York 10017, Attention of Tina Ruyter (Telecopy
No. 212-270-5120); and

 

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

SECTION 9.2. Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of or
subordinate the principal of any Loan or LC Disbursement, or reduce the rate of
interest thereon, or reduce any premium or fees payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest (or premium, if any) thereon, or any fees payable
hereunder, or reduce the amount of, waive, excuse or subordinate any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) require any
Lender to make Loans having an Interest Period of one year or longer, without
the written consent of such Lender, (v) reduce the amount of Net Proceeds
required to be applied to prepay Loans under this Agreement, without the written
consent of the Majority Facility Lenders under each Facility, (vi) amend, modify
or waive any provision of this Agreement in any manner that would change the
application of mandatory prepayments hereunder without the written consent of
the Majority Facility Lenders in respect

 

84



--------------------------------------------------------------------------------

of each Facility adversely affected thereby, (vii) amend, modify or waive any
provision of Section 2.12 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby, (viii) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (ix) release or subordinate all or substantially all of the Guarantees
from the Guarantors under the Guarantee and Collateral Agreement (except as
expressly provided in the Loan Documents), without the written consent of each
Lender, or (x) release or subordinate all or substantially all of the Liens of
the Security Documents on the Collateral (except as expressly provided in the
Loan Documents), without the written consent of each Lender.

 

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Parent Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche A Term Loans or all
outstanding Tranche B-1 Term Loans (“Refinanced Term Loans”) with a replacement
“A” or “B” term loan tranche hereunder (“Replacement Term Loans”), provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (iv) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

SECTION 9.3. Expenses; Indemnity; Damage Waiver.

 

(a) The Parent Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
the reasonable fees and disbursements of counsel to the Administrative Agent,
with statements with respect to the foregoing to be submitted to the Parent
Borrower prior to the Amendment/Restatement Effective Date (in the case of
amounts to be paid on the Amendment/Restatement Effective Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Parent Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages,

 

85



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution,
delivery, enforcement, performance and administration of any Loan Document or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Parent Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Parent Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Lender or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time;
provided that in the case of amounts owing to any Issuing Lender or the
Swingline Lender, in each case in its capacity as such, a Lender’s “pro rata
share” shall be determined based solely upon its share of the sum of Domestic
Revolving Exposures and unused Domestic Revolving Commitments at the time.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor. Statements payable by the Parent Borrower
pursuant to this Section shall be sent to Attention of Treasurer and Chief
Financial Officer (Telephone No. 704-752-4400) (Telecopy No. 704-752-7487), at
the address of the Parent Borrower set forth in Section 9.1, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent.

 

SECTION 9.4. Successors and Assigns; Participations and Assignments.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that a Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written

 

86



--------------------------------------------------------------------------------

consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or a Lender Affiliate, each of the Parent
Borrower and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
provided that the consent of the Administrative Agent shall be required for any
assignment to an assignee in respect of any Revolving Facility, (ii) except in
the case of an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not (x) in
the case of an assignment of a Revolving Commitment, Revolving Loan or Tranche A
Term Loan, be less than $5,000,000, and (y) in the case of an assignment of a
Tranche B-1 Term Loan, be less than $1,000,000, unless the Parent Borrower and
the Administrative Agent otherwise consent, (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, (iv) the
assignee, if not already a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, (v) no assignment of Global Revolving Commitments
or Global Revolving Loans may be made to an assignee that cannot make Loans in
each of the Qualified Global Currencies (other than Canadian dollars) and (vi)
no assignment of Canadian Commitments or Canadian Dollar Loans may be made to an
assignee that cannot make Loans in each of the Qualified Global Currencies; and
provided further that any consent of any Borrower otherwise required under this
paragraph shall not be required if an Event of Default under paragraph (a), (b),
(h) or (i) of Article VII has occurred and is continuing. Any such assignment
need not be ratable as among the Facilities. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (whether or not evidenced by a promissory
note) and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the

 

87



--------------------------------------------------------------------------------

assignee is already a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Any assignment or transfer of all or part of a Loan evidenced by a
promissory note shall be registered as to both principal and interest on the
Register only upon surrender for registration of assignment or transfer of the
promissory note evidencing such loan, accompanied by a duly executed Assignment
and Acceptance, and thereupon one or more new promissory notes in the same
aggregate principal amount shall be issued to the designated Assignee and the
old promissory notes shall be returned by the Administrative Agent to the Parent
Borrower marked “cancelled”.

 

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) each Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest (or premium, if any) on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section, provided that, in the case of Section 2.18, such
Participant shall have complied with the requirements of said section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.19(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that any foreclosure or similar
action by such pledgee or assignee shall be subject to the provisions of this
Section 9.4 concerning assignments; and provided, further that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of any Borrower or the
Administrative Agent, assign or pledge all or any portion of its rights under
this Agreement and/or pledge all or any portion of any instrument evidencing its
rights as a Lender under this Agreement to any trustee for, or any other
representative of, holders of obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 9.4 concerning assignments.

 

88



--------------------------------------------------------------------------------

SECTION 9.5. Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest (or premium, if any) on any Loan or any fee
or any other amount payable under this Agreement is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.6. Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Document and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.7. Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.8. Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of a Borrower against any of and all the
obligations of a Borrower now or hereafter existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

89



--------------------------------------------------------------------------------

SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or its properties in the courts of
any jurisdiction.

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section, (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (iii) any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages (as opposed to direct or actual damages).

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. In addition, each Foreign
Subsidiary Borrower agrees that service of process may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Parent Borrower at its address for notices in
Section 9.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10. Acknowledgements.

 

Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

90



--------------------------------------------------------------------------------

SECTION 9.11. Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.12. Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or rating agency, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to any direct or indirect
contractual counterparty in Hedging Agreements or other swap agreements relating
to this Agreement or such counterparty’s professional advisor, (h) with the
consent of the Parent Borrower, and (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Borrower. For the purposes of
this Section, “Information” means all information received from any Borrower
relating to a Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13. WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.14. Release of Collateral.

 

On the first date (the “Release Date”) on which the outstanding Indebtedness
under this Agreement is rated “Baa3” or better by Moody’s and “BBB-” or better
by S&P, so long as no Event of Default exists on such date, all Collateral
(other than Pledged Stock (as defined in each of the Guarantee and Collateral
Agreement)) shall be released from the Liens created by the Guarantee and
Collateral Agreement (all such released Collateral being the “Released
Collateral”), all without delivery of any

 

91



--------------------------------------------------------------------------------

instrument or performance of any act by any party, and all rights to the
Released Collateral shall revert to the Loan Parties. At the request and sole
expense of any Loan Party following any such release, the Collateral Agent shall
deliver to such Loan Party any Released Collateral held by the Collateral Agent
under the Guarantee and Collateral Agreement, and execute and deliver to such
Loan Party such documents as such Loan Party shall reasonably request to
evidence such release.

 

SECTION 9.15. Waiver of Notice of Prepayment.

 

The Administrative Agent and each Lender, by its execution and delivery of this
Agreement or an Addendum in the form of Exhibit E, hereby (a) acknowledge and
agree that the Old Tranche B Term Loans are being converted and/or prepaid in
accordance with this Agreement and (b) waive the prepayment notice required in
connection with such prepayment pursuant to Section 2.11(e) of the Existing
Credit Agreement.

 

SECTION 9.16. Judgment Currency.

 

(a) The Borrowers’ obligations hereunder and under the other Loan Documents to
make payments in a specified currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

SECTION 9.17. Effect of Amendment and Restatement of the Existing Credit
Agreement.

 

On the Amendment/Restatement Effective Date, the Existing Credit Agreement shall
be amended and restated in its entirety. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Amendment/Restatement Effective Date and which remain outstanding,
(b) such “Obligations” are in all

 

92



--------------------------------------------------------------------------------

respects continuing (as amended and restated hereby), (c) the Liens and security
interests as granted under the Security Documents securing payment of such
“Obligations” are in all respects continuing and in full force and effect and
(d) references in the Security Documents to the “Credit Agreement” shall be
deemed to be references to this Agreement, and to the extent necessary to effect
the foregoing, each such Security Document is hereby deemed amended accordingly.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPX CORPORATION By  

/s/ Christopher J. Kearney

   

--------------------------------------------------------------------------------

Name:

 

Christopher J. Kearney

Title:

  Vice President, Secretary and General Counsel

 

JPMORGAN CHASE BANK, as Administrative Agent By  

/s/ Tina Ruyter

   

--------------------------------------------------------------------------------

Name:

 

Tina Ruyter

Title:

 

Vice President

 

THE BANK OF NOVA SCOTIA, as Syndication Agent By  

/s/ William E. Zarrett

   

--------------------------------------------------------------------------------

Name:

 

William E. Zarett

Title:

 

Managing Director

 

BANK OF AMERICA, N.A., as Documentation Agent By  

/s/ Richard C. Hardison

   

--------------------------------------------------------------------------------

Name:

 

Richard C. Hardison

Title:

 

Vice President

 

BANK ONE, NA, as Documentation Agent By  

/s/ Jack V. West, Jr.

   

--------------------------------------------------------------------------------

Name:

 

Jack V. West, Jr.

Title:

 

Director

 

WACHOVIA BANK N.A., as Documentation Agent By  

/s/ Sarah T. Warren

   

--------------------------------------------------------------------------------

Name:

 

Sarah T. Warren

Title:

 

Director

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Canadian Administrative Agent

By  

/s/ Eric W. Read

   

--------------------------------------------------------------------------------

Name:

 

Eric W. Read

Title:

 

Director

 